               Case 20-10166-JTD             Doc 1154        Filed 10/29/20        Page 1 of 54




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

    In re:
                                                           Chapter 11
    LUCKY’S MARKET PARENT COMPANY,
    LLC, et al.,1                                          Case No. 20-10166 (JTD)

                   Debtors.                                (Jointly Administered)


                 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF
      LUCKY’S MARKET PARENT COMPANY, LLC AND ITS DEBTOR AFFILIATES

    Dated: October 29, 2020                                 POLSINELLI PC
           Wilmington, Delaware                             Christopher A. Ward (Del. Bar No. 3877)
                                                            222 Delaware Avenue, Suite 1101
                                                            Wilmington, Delaware 19801
                                                            Telephone: (302) 252-0920
                                                            Facsimile: (302) 252-0921
                                                            cward@polsinelli.com

                                                            -and-

                                                            Liz Boydston (Admitted Pro Hac Vice)
                                                            2950 N. Harwood, Suite 2100
                                                            Dallas, Texas 75201
                                                            Telephone: (214) 661-5557
                                                            lboydston@polsinelli.com

                                                            Counsel to the Debtors and Debtors in
                                                            Possession




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Lucky’s Market Parent Company, LLC (2055), Lucky’s Farmers Market Holding Company, LLC (5480),
Lucky’s Market Operating Company, LLC (7064), LFM Stores LLC (3114), Lucky’s Farmers Market, LP (0828),
Lucky’s Farmers Market Resource Center, LLC (7711), Lucky’s Market Holding Company 2, LLC (0607), Lucky’s
Market GP 2, LLC (9335), Lucky’s Market 2, LP (8384), Lucky’s Market of Longmont, LLC (9789), Lucky’s Farmers
Market of Billings, LLC (8088), Lucky’s Farmers Markets of Columbus, LLC (3379), Lucky’s Farmers Market of
Rock Hill, LLC (3386), LFM Jackson, LLC (8300), Lucky’s Farmers Market of Ann Arbor, LLC (4067), Lucky’s
Market of Gainesville, LLC (7877), Lucky’s Market of Bloomington, LLC (3944), Lucky’s Market of Plantation,
LLC (4356), Lucky’s Market of Savannah, GA, LLC (1097), Lucky’s Market of Traverse, City, LLC (2033), Lucky’s
Market of Naples, FL, LLC (8700), Sinoc, Inc. (0723), Lucky’s Farmers Market of Ellisville, LLC (2875), and Lucky’s
Farmers Market of Lexington, KY, LLC (3446).


72709057.12
                 Case 20-10166-JTD                     Doc 1154            Filed 10/29/20              Page 2 of 54




                                                  TABLE OF CONTENTS

I.       Introduction ..........................................................................................................................1

II.      Definitions and Construction of Terms................................................................................1

         A.         Definitions................................................................................................................1

         B.         Interpretation; Application of Definitions and Rules of Construction...................18

III.     Unclassified Claims ...........................................................................................................18

         A.         PACA Claims and PASA Claims ..........................................................................18

         B.         Administrative Expense Claims.............................................................................19

         C.         Professional Fee Claims .........................................................................................19

         D.         Priority Tax Claims ................................................................................................20

         E.         Class Action Claims...............................................................................................21

         F.         Statutory Fees.........................................................................................................21

IV.      Classification and Treatment of Claims and Interests .......................................................22

         A.         Summary of Treatment of Claims and Interests Under the Plan ...........................22

         B.         Classification of Claims and Interests....................................................................22

         C.         Treatment of Claims and Interests .........................................................................22

                    1.         Class 1 – Prepetition Secured Claims ........................................................22

                    2.         Class 2 – Other Secured Claims.................................................................23

                    3.         Class 3 – Priority Claims ...........................................................................23

                    4.         Class 4 – General Unsecured Claims Class A Recovery Pool...................23

                    5.         Class 5 – General Unsecured Claims Class B Recovery Pool ...................24

                    6.         Class 6 – General Unsecured Claims Class C Recovery Pool ...................24

                    7.         Class 7 – Intercompany Claims .................................................................25

                    8.         Class 8 – Equity Interests ...........................................................................25

                    9.         Class 9 – EB-5 Investors ............................................................................25



72709057.12
               Case 20-10166-JTD                    Doc 1154             Filed 10/29/20             Page 3 of 54




         D.       Impaired Claims and Equity Interests ....................................................................25

         E.       Cramdown and No Unfair Discrimination .............................................................26

         F.       Special Provision Regarding Settled Claims .........................................................26

V.       Implementation and Execution of the Plan ........................................................................26

         A.       Effective Date ........................................................................................................26

         B.       Implementation of the Plan ....................................................................................26

                  1.         General .......................................................................................................26

                  2.         Corporate Action; Officers and Directors; Effectuating Documents .........26

         C.       Records ..................................................................................................................27

         D.       Provisions Governing Distributions Under the Plan ..............................................27

                  1.         Distribution Record Date ...........................................................................27

                  2.         Method of Payment ....................................................................................27

                  3.         Surrender of Instruments............................................................................28

                  4.         Delivery of Distributions ...........................................................................28

                  5.         Objection to and Resolution of Claims ......................................................29

                  6.         The Settlement of Claims...........................................................................29

                  7.         Miscellaneous Distribution Provisions ......................................................29

VI.      Executory Contracts and Unexpired Leases ......................................................................30

         A.       Executory Contracts and Unexpired Leases ..........................................................30

         B.       Rejection Claims ....................................................................................................30

VII.     Conditions Precedent to Confirmation and the Effective Date ..........................................31

         A.       Conditions Precedent to Confirmation...................................................................31

         B.       Conditions Precedent to the Effective Date ...........................................................31

         C.       Waiver of Conditions .............................................................................................31

         D.       Effect of Nonoccurrence of Conditions .................................................................31


                                                                   2
72709057.12
                Case 20-10166-JTD                    Doc 1154             Filed 10/29/20             Page 4 of 54




VIII.    Settlement, Injunction, Exulpation, Release, and Related Provisions ...............................32

         A.        Settlement Released Claims ...................................................................................32

         B.        Injunction ...............................................................................................................34

         C.        Exculpation ............................................................................................................35

         D.        Releases by the Debtors .........................................................................................35

         E.        Third Party Releases ..............................................................................................36

         F.        Substantive Consolidation .....................................................................................37

IX.      Liquidating Trust ...............................................................................................................40

         A.        Establishment of the Liquidating Trust..................................................................40

         B.        Purpose of the Liquidating Trust. ..........................................................................40

         C.        Liquidating Trust Assets. .......................................................................................40

         D.        Administration of the Liquidating Trust. ...............................................................40

         E.        Liquidating Trustee’s Tax Power for Debtors. ......................................................41

         F.        Cash Investments. ..................................................................................................41

         G.        Distribution of Liquidating Trust Interests. ...........................................................41

         H.        Federal Income Tax Treatment of Liquidating Trust. ...........................................41

         I.        Dissolution. ............................................................................................................42

X.       Rights and authority of the creditor representative ............................................................43

XI.      Retention of Jurisdiction ....................................................................................................44

XII.     Miscellaneous Provisions...................................................................................................45

         A.        Amendment or Modification of the Plan ...............................................................45

         B.        Exhibits/Schedules .................................................................................................46

         C.        Plan Supplement ....................................................................................................46

         D.        Filing of Additional Documents ............................................................................46

         E.        Binding Effect of Plan ...........................................................................................46


                                                                    3
72709057.12
              Case 20-10166-JTD                   Doc 1154            Filed 10/29/20               Page 5 of 54




         F.    Governing Law ......................................................................................................46

         G.    Time .......................................................................................................................46

         H.    Severability ............................................................................................................46

         I.    Revocation .............................................................................................................46

         J.    Dissolution of the Committee ................................................................................47

         K.    Claims Agent .........................................................................................................47

         L.    Inconsistency..........................................................................................................47

         M.    No Admissions .......................................................................................................47

         N.    Reservation of Rights .............................................................................................47

         O.    Compromise of Controversies ...............................................................................47

         P.    No Discharge .........................................................................................................48




                                                                 4
72709057.12
              Case 20-10166-JTD        Doc 1154      Filed 10/29/20     Page 6 of 54




I.       INTRODUCTION

        The Debtors propose this joint plan of liquidation (the “Plan”) pursuant to Bankruptcy
Code sections 1125 and 1129 for the resolution of the outstanding Claims against, and Equity
Interests in, the Debtors. Capitalized terms used in the Plan and not otherwise defined have the
meanings ascribed to such terms in Article II.A of this Plan.

        Except for Debtors Lucky’s Farmers Market, LP and Lucky’s Market 2, LP, which are
treated separately under this Plan, the Plan also constitutes a substantively consolidated Plan for
all other Debtors for the pooling of assets and resolution of and distribution on outstanding
Allowed Claims and Interests pursuant to the Bankruptcy Code. Each Debtor is a proponent of the
Plan within the meaning of section 1129 of the Bankruptcy Code.

        The Plan reflects substantial arms’ length settlement negotiations among the Debtors, the
Prepetition Secured Lender, the Committee, the EB-5 Investors, and the Special Committee, which
culminated in the Global Settlement.

        Copies of the Plan and Disclosure Statement and all other documents related to the Chapter
11 Cases are available for review without charge on the bankruptcy case website at:
https://cases.omniagentsolutions.com/luckysmarket.

        The Plan is a liquidating chapter 11 plan. Most of the Debtors’ assets have been sold to
third party buyers through Bankruptcy Court approved lease and asset sales. There are, however,
a few Identified Assets, which are in the process of being sold or liquidated. Those Identified
Assets are listed on Schedule A to this Plan. With respect to any Remaining Assets, those are being
treated as set forth herein.

        Each Holder of an Impaired Claim against the Debtors entitled to vote to accept or reject
the Plan is encouraged to read the Plan in its entirety before voting. Reference is made to the
Disclosure Statement, filed contemporaneously herewith, for a discussion of the Debtors’ history,
business, results of operations, historical financial information, projections and future operations,
as well as a summary and analysis of the Plan and certain related matters, including distributions
to be made under the Plan.

        Subject to the restrictions on modifications as set forth in Bankruptcy Code section 1127,
Bankruptcy Rule 3019, in the Plan, and in the Disclosure Statement, the Debtors expressly reserve
the right to alter, amend or modify the Plan and the Disclosure Statement one or more times before
its substantial consummation.

II.      DEFINITIONS AND CONSTRUCTION OF TERMS

         A.    Definitions

        “503(b)(9) Claim” means any Claim against any of the Debtors for the value of goods sold
to the Debtors in the ordinary course of business and received by the Debtors within twenty (20)
days before the Petition Date, which qualifies as an administrative expense pursuant to 11 U.S.C.
§ 503(b)(9).


                                                 1
72709057.12
              Case 20-10166-JTD        Doc 1154      Filed 10/29/20     Page 7 of 54




       “Administrative Expense Bar Date” means the first business day that is thirty (30)
calendar days after the Effective Date.

       “Administrative Expense Claim” means any right to payment constituting actual and
necessary costs and expenses of preserving the Estates under Bankruptcy Code sections 503(b)
and 507(a)(2) including, without limitation: (a) Professional Fee Claims, (b) any fees or charges
assessed against the Estates under section 1930 of title 28 of the United States Code, and (c) all
503(b)(9) Claims; and (d) any actual and necessary costs and expenses of preserving the Estates.

         “Affiliate” means an “affiliate” as defined in Bankruptcy Code section 101(2).

         “Allowed” means any Claim that is not a Disputed Claim or a Disallowed Claim; provided,
however, that a Disputed Claim shall be an Allowed Claim to the extent that (a) no objection to
allowance has been interposed within the applicable period fixed by the Plan, the Bankruptcy
Code, the Bankruptcy Rules, the Local Rules, or the Bankruptcy Court; or (b) an objection has
been interposed, but withdrawn with prejudice or overruled, in whole or in part, by a Final Order;
or (c) the Bankruptcy Court enters a Final Order providing that such Claim is an Allowed Claim.

       “Assets” means any asset of the Estates that is not Cash on Hand, an Identified Asset, and
the Equity Interests in Lucky’s Market GP 2, LLC and LFM Stores, LLC. Assets shall include
without limitation all other Equity Interests.

        “Avoidance Actions” means all claims and Causes of Action to avoid a transfer of property
or an obligation incurred by the Debtors arising under sections 544, 545, 546, 547, 548, 549, and
550 of the Bankruptcy Code, and applicable non-bankruptcy law.

        “Ballot” means the voting form accompanying the Disclosure Statement distributed to each
Holder of an Impaired Claim entitled to vote on the Plan, on which the Holder is to indicate
acceptance or rejection of the Plan in accordance with the voting instructions, make any other
elections or representations required pursuant to the Plan and procedures governing the solicitation
process.

         “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101-1532.

        “Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware, having jurisdiction over the Chapter 11 Cases or, if such Court ceases to exercise
jurisdiction over the Chapter 11 Cases, such court or adjunct thereof that exercises jurisdiction
over the Chapter 11 Cases in lieu of the United States Bankruptcy Court for the District of
Delaware.

       “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as promulgated
by the United States Supreme Court under section 2075 of title 28 of the United States Code, as
amended from time to time.

       “Bar Date Order” means the Order (I) Establishing Bar Dates for Filing Proofs of Claim,
Including Section 503(b)(9) Claims and (II) Approving Form and Manner of Notice Thereof
[Docket No. 507].


                                                 2
72709057.12
              Case 20-10166-JTD        Doc 1154      Filed 10/29/20     Page 8 of 54




        “Bar Date” means the applicable bar date by which proofs of Claim or requests for
allowance and payment of administrative expenses must be, or must have been, Filed, as
established by an order of the Bankruptcy Court, including the Bar Date Order and Confirmation
Order.

       “Business Day” means any day other than a Saturday, Sunday, or any other day on which
commercial banks in New York, New York are required or authorized to close by law or executive
order.

        “Case Website” means the website maintained by Omni where parties are able to view the
Plan, Disclosure Statement and other documents related to the Chapter 11 Cases at
https://cases.omniagentsolutions.com/luckysmarket.

       “Cash” means legal tender of the United States of America or equivalents thereof,
including, without limitation, payment in such tender by check, wire transfer, or any other
customary payment method.

        “Cash on Hand” means (i) all Cash in the Debtors’ possession or control as of the Effective
Date, including the Debtors’ interest in any Cash held in reserves, security deposits and/or
retainers, (ii) any unused Cash remaining in the budget attached to the Final Cash Collateral Order,
and (iii) the Kroger Rent Reimbursement Obligation, less Cash in an amount sufficient to fund the
Wind-Down Reserve.

        “Causes of Action” means any Claim, cause of action (including Avoidance Actions),
controversy, right of setoff, cross claim, counterclaim, or recoupment and any claim on contracts
or for breaches of duties imposed by law or in equity, demand, right, action, lien, indemnity,
guaranty, suit, obligation, liability, damage, judgment, account, defense, power, privilege, license,
or franchise of any kind or character whatsoever, known, unknown, fixed or contingent, matured
or unmatured, suspected or unsuspected, liquidated or unliquidated, disputed or undisputed,
secured or unsecured, assertable directly or derivatively, whether arising before, on, or after the
Petition Date, in contract or in tort, in law or in equity, or pursuant to any other theory of law.

        “Chapter 11 Cases” means the chapter 11 cases initiated by the Debtors’ filing on the
Petition Date of voluntary petitions for relief in the Bankruptcy Court under chapter 11 of the
Bankruptcy Code as well as the chapter 11 cases initiated by Lucky’s Farmers Market of Ellisville,
LLC and Lucky’s Farmers Market of Lexington, KY, LLC on March 3, 2020. The Chapter 11
Cases are jointly administered by the Bankruptcy Court under Case No. 20-10166-JTD.

         “Claim” means a “claim” as defined in Bankruptcy Code section 101(5).

       “Claims and Noticing Agent” means Omni in its capacity as claims and noticing agent
and in its capacity as solicitation and tabulation agent, to the Debtors pursuant to the Order (I)
Approving Retention of Omni as the Claims and Noticing Agent to the Debtors, Effective Nunc Pro
Tunc to the Petition Date, and (II) Granting Related Relief [Docket No. 39] entered by the Court
on January 28, 2020, and the Order (I) Authorizing the Employment and Retention of Omni as
Administrative Advisor Nunc Pro Tunc to the Petition Date [Docket No. 616] entered by the Court
on April 15, 2020.


                                                 3
72709057.12
              Case 20-10166-JTD        Doc 1154     Filed 10/29/20    Page 9 of 54




         “Claims Register” means the official register of Claims maintained by Omni.

        “Claims Reserve” means, collectively, one or more reserves and/or escrows to be
established not later than the Effective Date that will provide for the payment in full of Allowed
Secured Claims, Allowed Administrative Expense Claims, Allowed Priority Claims, Allowed
PACA Claims, Allowed PASA Claims, Allowed Class Action Claims, and Allowed Professional
Fee Claims in an amount to be disclosed in the Plan Supplement. All such amounts and reserves
and/or escrows shall be subject to the consent of the Prepetition Secured Lender and the
Committee.

       “Class” means any group of substantially similar Claims or Equity Interests classified by
the Plan pursuant to Bankruptcy Code sections 1122 and 1123(a)(1).

        “Class Action Adversary Proceeding” means that certain adversary proceeding
commenced on February 3, 2020 (Adv. No. 20-50449 (JTD)) and captioned Laura Forsyth, on
behalf of herself and on behalf of all others similarly situated v. Lucky’s Market Parent Company,
LLC; Lucky’s Farmers Market Holding Company, LLC; Lucky’s Market Operating Company,
LLC; LFM Stores LLC; Lucky’s Farmers Market, LP; Lucky’s Farmers Market Resource Center,
LLC; Lucky’s Market Holding Company 2, LLC; Lucky’s Market GP 2, LLC; Lucky’s Market 2,
LP; Lucky’s Market of Longmont, LLC; Lucky’s Farmers Market of Billings, LLC; Lucky’s
Farmers Markets of Columbus, LLC; Lucky’s Farmers Market of Rock Hill, LLC; LFM Jackson,
LLC; Lucky’s Farmers Market of Ann Arbor, LLC; Lucky’s Market of Gainesville, LLC; Lucky’s
Market of Bloomington, LLC; Lucky’s Market of Plantation, LLC; Lucky’s Market of Savannah,
GA, LLC; Lucky’s Market of Traverse, City, LLC; Lucky’s Market of Naples, FL, LLC; and Sinoc,
Inc.

       “Class Action Claims” means the allegations and causes of action referenced in the
purported Class Action Adversary Proceeding.

         “Clerk” means the Clerk of the Bankruptcy Court.

       “Committee” means the Official Committee of Unsecured Creditors appointed by the U.S.
Trustee on February 4, 2020 [Docket No. 94].

      “Confirmation Date” means the date on which the Confirmation Order is entered on the
Docket.

       “Confirmation Hearing” means the hearing held by the Bankruptcy Court to consider the
confirmation of the Plan pursuant to Bankruptcy Code section 1129, and as such hearing may be
adjourned or continued from time to time.

       “Confirmation Order” means the Order of the Bankruptcy Court confirming the Plan
pursuant to Bankruptcy Code section 1129.

         “Confirmation” means confirmation of the Plan pursuant to Bankruptcy Code section
1129.

         “Creditor” means any Person that is the Holder of a Claim against the Debtors.

                                                4
72709057.12
              Case 20-10166-JTD       Doc 1154       Filed 10/29/20     Page 10 of 54




       “Creditor Representative” means the person the Committee selects by the Effective Date
to oversee, in consultation with the Debtors, Liquidating Debtor, and/or Liquidating Trustee, the
reconciliation and distribution on account of General Unsecured Class A Claims. The Creditor
Representative shall have the authority and duties set forth in Article X below.

        “Debtors” means the debtors in the Chapter 11 Cases: Lucky’s Market Parent Company,
LLC; Lucky’s Farmers Market Holding Company, LLC; Lucky’s Market Operating Company,
LLC; LFM Stores LLC; Lucky’s Farmers Market, LP; Lucky’s Farmers Market Resource Center,
LLC; Lucky’s Market Holding Company 2, LLC; Lucky’s Market GP 2, LLC; Lucky’s Market 2,
LP; Lucky’s Market of Longmont, LLC; Lucky’s Farmers Market of Billings, LLC; Lucky’s
Farmers Markets of Columbus, LLC; Lucky’s Farmers Market of Rock Hill, LLC; LFM Jackson,
LLC; Lucky’s Farmers Market of Ann Arbor, LLC; Lucky’s Market of Gainesville, LLC; Lucky’s
Market of Bloomington, LLC; Lucky’s Market of Plantation, LLC; Lucky’s Market of Savannah,
GA, LLC; Lucky’s Market of Traverse, City, LLC; Lucky’s Market of Naples, FL, LLC; Sinoc,
Inc.; Lucky’s Farmers Market of Ellisville, LLC; and Lucky’s Farmers Market of Lexington, KY,
LLC.

         “Disallowed” means, when used in reference to a Claim, all or that portion, as applicable,
of any Claim that (a) has been disallowed under the Plan, the Disclosure Statement, the Bankruptcy
Code, applicable law, or by Final Order; (b) is listed in the Schedules and Statements as zero or as
contingent, disputed, or unliquidated as to which no proof of Claim or administrative expense
request has been Filed or deemed Filed with the Bankruptcy Court pursuant to either the
Bankruptcy Code or any Final Order or otherwise deemed Filed under applicable law or the Plan;
(c) is not listed in the Schedules and Statements and as to which no proof of Claim or administrative
expense request has been Filed or deemed Filed with the Bankruptcy Court pursuant to either the
Bankruptcy Code or any Final Order or otherwise deemed Filed under applicable law or the Plan;
(d) has been withdrawn by agreement of the Debtors and the Holder thereof; or (e) has been
withdrawn by the Holder thereof.

       “Disbursing Agent” means the Liquidating Debtor and/or Liquidating Trustee, or the
Debtors’ named successor or assign.

       “Disclosure Statement” means the disclosure statement for the Plan, including all exhibits
and schedules thereto, as amended, supplemented, or modified from time to time, that is prepared
and distributed in accordance with sections 1125, 1126(b), and 1145 of the Bankruptcy Code,
Bankruptcy Rule 3018, and other applicable law.

       “Disclosure Statement Hearing” means the hearing held by the Bankruptcy Court to
consider the approval of the Disclosure Statement as providing adequate information pursuant to
Bankruptcy Code section 1125, and as such hearing may be adjourned or continued from time to
time.

       “Disclosure Statement Order” means the order of the Bankruptcy Court approving the
Disclosure Statement.

      “Disputed” means any Claim or Equity Interest, or any portion thereof, that is neither an
Allowed Claim nor a Disallowed Claim, including, without limitation, Claims that (a) have not


                                                 5
72709057.12
              Case 20-10166-JTD       Doc 1154       Filed 10/29/20    Page 11 of 54




been listed on the Schedules and Statements or have been listed on the Schedules and Statements
as unliquidated, disputed, contingent, and/or at zero dollars, whether or not such Claim is the
subject of a Proof of Claim; (b) are the subject of a proof of Claim that differs in nature, amount,
or priority from the Schedules and Statements; or (c) are the subject of an objection or request for
estimation Filed by the Debtors or the Liquidating Debtor or any other party in interest in
accordance with applicable law and which objection has not been withdrawn, resolved, or
overruled by a Final Order.

       “Distribution” means, except as otherwise provided in the Plan, the property required by
the Plan to be distributed to the Holders of Allowed Claims.

        “Distribution Record Date” means the date(s) the Liquidating Debtor sets for the various
transfer registers for each Class of Claims or Interests as maintained by the Debtors, or their
respective agents, to be deemed closed in order to make Distributions to the record Holders of such
Claims or Interests.

         “Docket” means the docket in the Chapter 11 Cases maintained by the Clerk.

        “EB-5 Consideration” means (a) $1.00 provided by the EB-5 Purchasers to the Debtors
and (b) a waiver of Claims and agreement and consent to the Releases by the EB-5 Investors set
forth in the Plan in exchange for the transfer of the EB-5 Limited Partnership Interests.

       “EB-5 Designated Entity” means the entity designated on or before the Effective Date by
a majority of the Holders of Class 9 Interests to receive and hold the Equity Interests in Lucky’s
Market GP 2, LLC and LFM Stores, LLC.

       “EB-5 Guarantees” means those guarantees provided by the EB-5 Guarantors as part of
EB-5 Investor Financing.

      “EB-5 Guarantors” means LMPC, Lucky’s Farmers Market Holding Company, LLC, and
Mike Gilliland.

        “EB-5 Investor Financing” means $16.5 million in investments received from the two
separate private offerings of limited partner investments and certain intercompany loans received
to fund store expansion primarily, which Lucky’s Farmers Market, LP and Lucky’s Market 2, LP
offered to a limited number of potential non-American investors under the Employment Based
Immigration Preference Program beginning in 2013 and ending in June 2014.

       “EB-5 Investors” means those Persons and/or Entities who contributed $16.5 million in
investments to Lucky’s Farmers Market, LP and Lucky’s Market 2, LP to a limited number of
potential non-American investors under the Employment Based Immigration Preference Program
beginning in 2013 and ending in June 2014.

       “EB-5 Limited Partnership Interests” means the limited partner interests received in
Lucky’s Farmers Market, LP and in Lucky’s Market 2, LP in exchange for the provision of EB-5
Investor Financing.



                                                 6
72709057.12
              Case 20-10166-JTD       Doc 1154       Filed 10/29/20     Page 12 of 54




       “EB-5 Purchasers” means those EB-5 Investors who provide the EB-5 Consideration in
consideration for the transfer of the ownership interest of the EB-5 Limited Partnership Interests.

       “Effective Date” means the date on which the conditions specified in Article VII.B of the
Plan have been met, satisfied, or waived.

        “Effective Date Distributions” means all Distributions required to be made on the
Effective Date of the Plan to the Holders of Claims that are Allowed as of the Effective Date.

         “Effective Date Transactions” means the transactions listed in Article V.E.

         “Entity” means an “entity” as defined in Bankruptcy Code section 101(15).

        “Equity Interests” means all equity interests in the Debtors, including, but not limited to,
all issued, unissued, authorized, or outstanding shares, membership, or partnership interests
together with any warrants, options, or contract rights to purchase or acquire such interests at any
time, but does not include the EB-5 Investor Financing.

       “Estates” means the estates of the Debtors created upon the commencement of the Chapter
11 Cases pursuant to Bankruptcy Code section 541, and any successor Liquidating Trust.

        “Exculpated Parties” means, individually and collectively, in each case solely in their
capacity as such, each and all of: (a) the Debtors; (b) the Committee and members of the
Committee in their capacity as members of the Committee; (c) the Prepetition Secured Lender;
and (d) the Related Parties of the foregoing.

       “Executory Contract” means any executory contract or unexpired lease as of the Petition
Date between the Debtors and any other Person or Persons, specifically excluding contracts and
agreements entered into pursuant to the Plan.

       “File, Filed, or Filing” means file, filed, or filing with the Bankruptcy Court in the Chapter
11 Cases.

       “Final Cash Collateral Order” means the Final Order Pursuant to 11 U.S.C. Sections
105, 361, 362, 363, and 507, Fed. R. Bankr. P. 2002, 4001, and 9014 and Del. Bankr. L.R. 4001-
2 (I) Authorizing the Debtors to Use Cash Collateral of the Prepetition Secured Lender, (II)
Granting Adequate Protection to the Prepetition Secured Lender, (III) Prescribing Form and
Manner of Notice of and Scheduling Final Hearing, and (IV) Granting Related Relief that the
Debtors, the Prepetition Secured Lender, and the Committee will seek to have entered at the
Confirmation Hearing.

      “Final Decree” means the order entered pursuant to Bankruptcy Code section 350,
Bankruptcy Rule 3022, and Local Rule 5009-1 closing the Chapter 11 Cases.

       “Final Fee Hearing” means the hearing before the Bankruptcy Court to consider the
Professional Final Fee Applications.




                                                 7
72709057.12
              Case 20-10166-JTD       Doc 1154       Filed 10/29/20     Page 13 of 54




        “Final Order” means an order or judgment of the Bankruptcy Court or any other court of
competent jurisdiction that has been entered on the docket in the Chapter 11 Cases (or the docket
of such other court) that is not subject to a stay and has not been modified, amended, reversed or
vacated and as to which (a) the time to appeal, petition for certiorari or move for a new trial,
reargument or rehearing pursuant to Bankruptcy Rule 9023 has expired and as to which no appeal,
petition for certiorari or other proceedings for a new trial, reargument or rehearing shall then be
pending, or (b) if an appeal, writ of certiorari, new trial, reargument or rehearing thereof has been
sought, such order or judgment shall have been affirmed by the highest court to which such order
was timely and properly appealed, or certiorari shall have been denied or a new trial, reargument
or rehearing shall have been denied or resulted in no modification of such order, and the time to
take any further appeal, petition for certiorari or move for a new trial, reargument or rehearing
shall have expired.

       “First Day Declaration” means the Amended Declaration of Andrew T. Pillari, Chief
Financial Officer of Debtors, in Support of Chapter 11 Petitions and First Day Pleadings [Docket
No. 47].

       “First Day Motions” means the Motion for Joint Administration [Docket No. 3],
Application to Appoint Omni Agent Solutions as Claims and Noticing Agent [Docket No. 4],
Motion to Maintain Bank Accounts [Docket No. 5], Motion to Pay Employee Wages [Docket No.
6], Motion to Authorize Debtors to Maintain and Administer Customer Programs [Docket No. 7],
Motion to Authorize Debtors to Continue Paying Prepetition Obligations Incurred in the Ordinary
Course of Business in Connection with Various Insurance Policies [Docket No. 8], Motion to Pay
Sales and Use Taxes [Docket No. 10], Motion Prohibiting Utilities from Discontinuing Service
[Docket No. 11], Motion to Approve Use of Cash Collateral [Docket No. 12], Motion to Approve
Procedures for Store Closing Sales and Assumption of Liquidation Consulting Agreement [Docket
No. 13], and Motion to Authorize Debtors to Pay Prepetition Claims Arising under the Perishable
Agricultural Commodities Act and the Packers and Stockyards Act [Docket No. 14].

     “First Day Order” the Final Orders entered by the Bankruptcy Court approving the First
Day Motions and granting the relief set forth in each First Day Motion.

        “First Interim Cash Collateral Order” means the Interim Order Pursuant to 11 U.S.C.
Sections 105, 361, 362, 363, and 507, Fed. R. Bankr. P. 2002, 4001, and 9014 and Del. Bankr.
L.R. 4001-2 (I) Authorizing the Debtors to Use Cash Collateral of the Prepetition Secured Lender,
(II) Granting Adequate Protection to the Prepetition Secured Lender, (III) Prescribing Form and
Manner of Notice of and Scheduling Final Hearing, and (IV) Granting Related Relief [Docket No.
50].

        “Fourth Interim Cash Collateral Order” means the Fourth Interim Order Pursuant to
11 U.S.C. Sections 105, 361, 362, 363, and 507, Fed. R. Bankr. P. 2002, 4001, and 9014 and Del.
Bankr. L.R. 4001-2 (I) Authorizing the Debtors to Use Cash Collateral of the Prepetition Secured
Lender, (II) Granting Adequate Protection to the Prepetition Secured Lender, (III) Prescribing
Form and Manner of Notice of and Scheduling Final Hearing, and (IV) Granting Related Relief
to be agreed upon between the Debtors, Prepetition Secured Lender, and Committee.




                                                 8
72709057.12
              Case 20-10166-JTD       Doc 1154      Filed 10/29/20    Page 14 of 54




        “General Bar Date” means April 24, 2020 at 4:00 p.m. prevailing Eastern Time, as
established by the Bar Date Order.

         “General Partner of Lucky’s Market 2, LP” means Lucky’s Market GP 2, LLC.

         “General Partner of Lucky’s Farmers Market, LP” means LFM Stores, LLC.

        “General Unsecured Claims” means any Claim against the Debtors that is not (a) a
Priority Claim, (b) an Administrative Expense Claim, (c) a Professional Fee Claim, (d) a Priority
Tax Claim, (d) a Secured Tax Claim, (e) a Secured Claim, (f) an Other Secured Claim, (g) any
Claim that constitutes an Interest, or (h) entitled to a priority under the Bankruptcy Code or any
order of the Bankruptcy Court. For the avoidance of doubt, General Unsecured Claims shall
include the Prepetition Secured Lender Deficiency Claim.

        “General Unsecured Claims Class A Recovery Pool” means Allowed General
Unsecured Claims, including, but not limited to, any Mechanics Lien Claims that are timely filed,
properly asserted, and Allowed with respect to a non-Kroger Guaranteed Lease(s), but excluding
(i) any General Unsecured Claim guaranteed by Kroger, (ii) any Claims arising out of or relating
to any Kroger Guaranteed Lease(s), (iii) any Kroger General Unsecured Claim, (iv) Prepetition
Secured Lender Deficiency Claim, (v) Prepetition Secured Lender Subrogation Claim, (vi) any
Claim asserted by any EB-5 Investors, (vii) any Intercompany Claim; and (viii) any Claim or
Subrogation Claim asserted by any EB-5 Guarantors or Insiders of the Debtors.

       “General Unsecured Claims Class A Recovery Pool Allocation” means 75% of (i) Cash
on Hand and (ii) the proceeds from any Identified Assets to be allocated to the General Unsecured
Claims Class A Recovery Pool for Pro Rata distribution to Holders of Allowed General Unsecured
Class A Claims.

        “General Unsecured Claims Class B Recovery Pool” means any Allowed General
Unsecured Claim not included in the General Unsecured Claims Class A Recovery Pool or the
General Unsecured Claims Class C Recovery Pool, including without limitation any (i) Allowed
General Unsecured Claim of any kind arising under or relating to any Kroger Guaranteed Leases,
including, but not limited to, any cure amounts or rejection damages claims and related Mechanics
Lien Claims to the extent they are timely filed, properly asserted, and Allowed on a Kroger
Guaranteed Lease(s), (ii) any other General Unsecured Claim guaranteed by Kroger, (iii) any
Claims held by BBIF Subsidiary CDE 3, LLC arising from the Prepetition NMTC Loan, but only
to the extent they are subject to the June 12, 2012 Payment and Completion Guaranty issued by
Kroger, and (iv) any Claim or Subrogation Claim asserted by any EB-5 Guarantors.

       “General Unsecured Claims Class B Recovery Pool Allocation” means 25% of (i) Cash
on Hand and (ii) the proceeds from any Identified Assets to be allocated to the General Unsecured
Claims Class B Recovery Pool for Pro Rata distribution to Holders of Allowed General Unsecured
Class B Claims, subject to Kroger’s consent right to the settlement of claims or settlement of cure
disputes of Class members and to Kroger’s oversight regarding objecting to claims of Class
members.




                                                9
72709057.12
              Case 20-10166-JTD        Doc 1154       Filed 10/29/20    Page 15 of 54




      “General Unsecured Claims Class C Recovery Pool” means the Kroger General
Unsecured Claims, Prepetition Secured Lender Deficiency Claim, and Prepetition Secured Lender
Subrogation Claim.

        “General Unsecured Claims Class C Recovery Pool Allocation” means the amount
remaining in the General Unsecured Claims Class B Recovery Pool Allocation, if any, after
payment or reserve in full of all General Unsecured Claims Class B Recovery Pool, and all
Remaining Assets of the Debtors’ Estates other than Cash on Hand and the Wind Down Reserve
(e.g. Causes of Action (including against the EB-5 Guarantees), claims related to guarantees, future
accounts receivable, rebates, refunds, etc.), which shall be distributed or assigned to Kroger.

       “Global Settlement” means the mutually agreeable resolution reached between the
Debtors, Prepetition Secured Lender, and Committee, which is embodied herein within the Plan
and discussed in detail within Article VIII.A. hereof.

        “Governmental Bar Date” means July 27, 2020 at 4:00 p.m. prevailing Eastern Time, as
established in the Bar Date Order.

        “Governmental Unit” means a “governmental unit” as defined in Bankruptcy Code
section 101(27).

         “Holder” means the beneficial holder of any Claim or Interest.

        “Identified Assets” means those assets of the Debtors’ estates identified on Schedule A
hereto and any proceeds thereof.

       “Impaired” means, with respect to any Class, a Class that is impaired within the meaning
of Bankruptcy Code sections 1123(a)(4) and 1124.

       “Independent Director” means William Transier who serves as the sole member of
Special Committee of the LMPC Board.

       “Intercompany Claims” means, collectively, any Claim held by a Debtor against another
Debtor or an Affiliate of a Debtor, any Claim held by an Affiliate of a Debtor against a Debtor,
any Claim held by a non-Debtor Affiliate against a Debtor, or any Claim held by a Debtor against
a non-Debtor Affiliate, including any loans from one Debtor to another Debtor.

        “Interest” means any “equity security” in a Debtor as defined in Bankruptcy Code section
101(16), including, without limitation, all issued, unissued, authorized or outstanding ownership
interests (including common and preferred) or other equity interests, together with any warrants,
options, convertible securities, liquidating preferred securities or contractual rights to purchase or
acquire any such equity interests at any time and all rights arising with respect thereto.

         “Kroger” means The Kroger Co.

        “Kroger Assumption Motion” means the Motion of Debtors for Authority (I) to Assume
and Assign Certain Unexpired Leases of Non-Residential Real Property and (II) Granting Related
Relief [Docket No. 977].

                                                 10
72709057.12
              Case 20-10166-JTD       Doc 1154       Filed 10/29/20   Page 16 of 54




       “Kroger General Unsecured Claims” means any general unsecured non-Priority Claim
held by Kroger, which includes any general unsecured vendor claims and any subrogation claims,
but excluding the Prepetition Secured Lender Deficiency Claim, the Prepetition Secured Lender
Subrogation Claim, the Prepetition Secured Claims, any 503(b)(9) Claim, any PACA Claim or
PASA Claim.

       “Kroger Guaranteed Leases” means the various written guaranties Kroger entered into
pursuant to which Kroger guaranteed the Company’s liabilities under approximately thirty-one
(31) non-residential lease agreements.

         “Kroger Rent Reimbursement Obligation” means all Post-Deadline Rents, which
amount shall reduce on a dollar-for-dollar basis any distribution to or for the benefit of the
Prepetition Secured Lender (in any capacity) or the holders of Allowed General Unsecured Claims
in Class 5, as applicable, as follows: first, by reducing the General Unsecured Claims Class B
Recovery Pool Allocation; second, by reducing any distribution to the Prepetition Secured Lender
on its allowed PACA Claim and PASA Claim; third, by reducing any distribution to the Prepetition
Secured Lender on its Allowed Section 503(b)(9) Claim; fourth, by reducing any distribution to
the Prepetition Secured Lender on its Allowed Secured Claim; fifth, by reducing any distribution
to the Prepetition Secured Lender on its Kroger General Unsecured Claims; sixth, by reducing any
distribution to the Prepetition Secured Lender related to attorneys’ fees under the Final Cash
Collateral Order; and in the event that the amount of reductions from distributions set forth above
is insufficient to reimburse the Debtors for the entire amount of the Post-Deadline Rents, the
Prepetition Secured Lender shall pay or reimburse any such difference to the Liquidating Debtor
within five (5) business days of the Liquidating Debtor’s request thereof.

       “Licenses” means required certificates of need, certificates of exemption, franchises,
accreditations, registrations, licenses, permits, and other consents or approvals issued by any
Governmental Entity or accreditation organizations necessary to operate the Debtors’ business.

        “Liquidating Debtor” means the Debtors and debtors in possession, or any successors
thereto (including, from and after the establishment of a Liquidating Trust and the transfer of
Liquidating Assets thereto, such Liquidating Trust), by merger, consolidation, or otherwise, on
and after the Effective Date.

        “Liquidating Trust” means a trust to be established on or after the Effective Date with
respect to the Liquidating Debtor but no later than January 15, 2022 (unless the Liquidating Debtor
has previously dissolved), in accordance with the provisions of Article IX of the Plan and a
Liquidating Trust Agreement for the benefit of holders of Allowed Claims and as determined by
the Liquidating Debtor consistent with the purposes of the Liquidating Trust pursuant to Article
IX.B of the Plan.

       “Liquidating Trust Agreement” means an agreement evidencing the terms and
provisions governing the Liquidating Trust that shall be entered into prior to the establishment of
the Liquidating Trust and pursuant to which the Liquidating Trustee shall manage and administer
Liquidating Trust Assets.




                                                11
72709057.12
              Case 20-10166-JTD       Doc 1154       Filed 10/29/20   Page 17 of 54




        “Liquidating Trust Assets” means all of the Assets of the Liquidating Debtor as of the
time of transfer of the Assets to the Liquidating Trust.

       “Liquidating Trust Beneficiaries” means those holders of Allowed Claims against the
Liquidating Debtor to the extent such holders receive Liquidating Trust Interests.

       “Liquidating Trust Interests” means the non-certificated beneficial interests of the
Liquidating Trust allocable to holders of Allowed Claims in accordance with the terms and
conditions of the Liquidating Trust Agreement, which may or may not be transferable.

        “Liquidating Trustee” means the person or entity appointed by the Liquidating Debtor
prior to the creation of the Liquidating Trust to administer the Liquidating Trust in accordance
with the provisions of Article IX of the Plan and the Liquidating Trust Agreement and any
successor or replacement duly appointed under the terms of the Liquidating Trust Agreement and
the Plan; provided, however, that under no circumstance shall the Liquidating Trustee be a director
or officer with respect to any entity over which the Liquidating Trust has control.

        “Local Rules” means the Local Rules of Bankruptcy Practice and Procedure of the United
States Bankruptcy Court for the District of Delaware.

         “LMOC” means Debtor Lucky’s Market Operating Company, LLC.

       “LMOC Officers” means the Chief Executive Officer, Chief Financial Officer, and
President of LMOC.

         “LMPC” means Debtor Lucky’s Market Parent Company, LLC.

       “LMPC Board” means the managers who comprise the current and former Board of
Managers of LMPC, including these seven managers, J. Michael Schlotman, Christopher Schulte,
Andrew Seitz, Patrick Gilliland, Bo Sharon, William Transier, and Nicholas G. Hodge, who were
serving on the LMPC Board on the Petition Date.

       “LMPC Officers” means the Chief Executive Officer, Chief Financial Officer, President,
Chief Growth Officer, and General Counsel of LMPC.

       “Mechanic’s Lien Claims” means a statutory lien that, in accordance with the applicable
non-bankruptcy law giving rise to the lien: (a) secures payment for services, including labor, or
materials and supplies provided to the Debtors in improving, repairing, or maintaining real or
personal property; and (b) is properly asserted by the appropriate party to, among other things,
assure no double recovery between lien claimants, including general contractors of the Debtors
and sub-contractors of general contractors.

       “Manager” means Bo Sharon for each limited liability Debtor company, with the
exception of LMOC.

         “Omni” means Omni Agent Solutions, Inc.




                                                12
72709057.12
              Case 20-10166-JTD       Doc 1154        Filed 10/29/20    Page 18 of 54




       “Opt Out Deadline” means _____ __, 2020 at 4:00 p.m., prevailing Eastern Time, the
deadline by which Holders of Claims or Equity Interests must opt out of the Third Party Release.

       “Other Secured Claims” means any Secured Claim other than the Prepetition Secured
Claims and Secured Tax Claims.

       “PACA and PASA Final Order” means the Final Order Pursuant to Sections 105(a),
363, and 541 of the Bankruptcy Code, Directing the Payment of Prepetition Claims arising under
(A) Perishable Agricultural Commodities Act, and (B) the Packers and Stockyards Act [Docket
No. 273], which the Bankruptcy Court entered on February 25, 2020.

       “PACA Claims” means any Claims under the Perishable Agricultural Commodities Act
of 1930, as amended 7 U.S.C. §§ 499a et seq. (“PACA”).

      “PASA Claims” means any Claims under the Packers and Stockyards Act of 1921 as
amended 7 U.S.C. § 181 et seq. (“PASA”).

         “Person” means a “person” as defined in Bankruptcy Code section 101(41).

       “Petition Date” means January 27, 2020, the date on which the Debtors filed their
voluntary petitions for relief under chapter 11 of the Bankruptcy Code; however, shall mean with
respect only to Lucky’s Farmers Market of Ellisville, LLC and Lucky’s Farmers Market of
Lexington, KY, March 3, 2020, the date on which each filed its voluntary petition for relief under
chapter 11 of the Bankruptcy Code.

        “Plan” means this chapter 11 plan of liquidation including, without limitation, all exhibits,
supplements, appendices, and schedules hereto, either in their present form or as the same may be
altered, amended, or modified from time to time.

      “Plan Supplement” means the appendix of schedules and exhibits to be Filed with the
Bankruptcy Court at least seven (7) days before the Voting Deadline.

        “Post-Deadline Rents” means all rents, taxes, utilities, CAM charges or other rental
obligations attributable to the period following two hundred ten (210) days after the Petition Date
(i.e., August 24, 2020) paid by the Debtors arising under any Kroger Guaranteed Lease.

        “Prepetition NMTC Loan” means the new market tax credit loan agreement with a total
original principal amount of $5,940,000.00, between LMOC, as borrower, and BBIF Subsidiary
CDE 3, LLC, as lender, which is guaranteed by Kroger, dated on or about June 12, 2018.

       “Prepetition Secured Claims” means any and all Secured Claims held by Kroger arising
under or related to the Prepetition Secured Loan in its capacity as Prepetition Secured Lender.

         “Prepetition Secured Lender” means Kroger.

        “Prepetition Secured Lender Deficiency Claim” means, collectively, any and all Claims
arising under the Prepetition Secured Loan held by the Prepetition Secured Lender that are not
Prepetition Secured Claims.


                                                 13
72709057.12
              Case 20-10166-JTD       Doc 1154       Filed 10/29/20    Page 19 of 54




        “Prepetition Secured Lender Subrogation Claim” means any Subrogation Claim
asserted by the Prepetition Secured Lender.

        “Prepetition Secured Loan” means the loan dated September 15, 2016, with a total
original principal amount of $23,328,810.00, between LMPC, as borrower, and the Prepetition
Secured Lender, the loan dated August 9, 2017, with a total original principal amount of
$25,177,640.00, between LMPC as borrower, and the Prepetition Secured Lender, and the loan
agreement, dated December 31, 2019, between LMPC, as borrower, and the Prepetition Secured
Lender, pursuant to which the Prepetition Secured Lender agreed to make loans to LMPC over
time. The amount of the Prepetition Secured Loan was approximately $301,156,450.00 as of the
Petition Date.

        “Prior Owners” means, collectively, Patrick Gilliland, Michael Gilliland, Insook
Gilliland, Jason B. Sharon, and PG Holdings, LLC.

        “Priority Claims” means any Claim entitled to priority pursuant to Bankruptcy Code
section 507(a) other than Administrative Expense Claims and Priority Tax Claims.

        “Priority Tax Claims” means Claims of a Governmental Unit against any Debtor entitled
to priority pursuant to Bankruptcy Code section 507(a)(8) or specified section of Bankruptcy Code
section 502(i).

        “Pro Rata Share” means the proportion that an Allowed Claim in a particular Class bears
to the aggregate amount of Allowed Claims in the same Class.

       “Professional” means any professional Person employed in the Chapter 11 Cases pursuant
to Bankruptcy Code sections 327, 328, or 1103 pursuant to an Order of the Bankruptcy Court and
who is to be compensated for services rendered pursuant to Bankruptcy Code sections 327, 328,
329, 330, or 331. The term “Professional” does not include any ordinary course professionals that
were retained and compensated pursuant to the Order Authorizing Retention and Payment of
Professionals Utilized by Debtors in Ordinary Course of Business [Docket No. 265].

       “Professional Fee Claims” means all Claims under section 330, 331, 503, or 1103 of the
Bankruptcy Code for compensation and reimbursement of expenses incurred by Professionals
through the Confirmation Date to the extent Allowed by the Bankruptcy Court.

        “Professional Final Fee Applications” means the fee applications filed by Professionals,
for final allowance of compensation and reimbursement of all Professional Fee Claims incurred
up to and including the Effective Date, and no fee application shall be filed by any Professional
related to any Professional Fee Claim arising after the Effective Date; provided, however, that
Professionals may include in their Professional Final Fee Applications an estimated amount for
fees and expenses incurred after the Effective Date for the preparation, Filing and prosecution (but
not defense of) their Professional Final Fee Applications and for attending the Final Fee Hearing.

         “Professional Final Fee Application Claims Bar Date” means the first business day that
is thirty (30) calendar days after the Effective Date.



                                                14
72709057.12
              Case 20-10166-JTD       Doc 1154        Filed 10/29/20    Page 20 of 54




        “Proof of Claim” means a proof of Claim Filed against any Debtor in accordance with
the Bar Date Order or any other order by the Bankruptcy Court setting a date for the fixing of
Claims.

       “Rejection Claims” means any Claim arising from, or relating to, the rejection of an
executory contract or unexpired lease pursuant to Bankruptcy Code section 365(a) by any of the
Debtors, as limited, in the case of a rejected unexpired lease, by Bankruptcy Code section
502(b)(6).

        “Related Parties” means, with respect to any Person or Entity, such Person’s or Entity’s
direct and indirect current and former affiliates, subsidiaries, partners (including general partners
and limited partners), investors, managing members, members, officers, directors, principals,
employees, managers, controlling persons, agents, attorneys, financial advisors, real estate
advisors, investment bankers, Professionals, advisors, and representatives, each in their capacity
as such.

        “Release by Debtors” means the release given by the Debtors to the Released Parties as
set forth in Article VIII.D herein.

        “Released Parties” means, individually and collectively, in each case solely in their
capacity as such, each and all of: (a) the Debtors; (b) Kroger; (c) the Committee; (d) each member
of the Committee; and (e) the Related Parties of the foregoing; provided, however, that claims
arising under any lease guaranties, personal guaranties, or other such guaranties related to the
LMPC Board or Insiders (as defined in section 101(31) of the Bankruptcy Code) of the Debtors
shall be released.

        “Releasing Parties” means, individually and collectively, (a) each Holder of a Claim or
Equity Interest that (i) votes to accept the Plan, (ii) is deemed to have accepted the Plan or is
otherwise unimpaired, (iii) is entitled to vote to accept or reject the Plan but either (x) abstains
from voting on the Plan, or (y) votes to reject the Plan and, in the case of (x) or (y) does not opt
out of the voluntary releases contained in the Plan by checking the opt out box on the ballot and
timely returning it in accordance with the instructions set forth therein, or (iv) is deemed to have
rejected the Plan and does not opt out of the releases contained in the Plan by timely Filing an
objection to such releases; (b) the Debtors; (c) Kroger, provided that Kroger shall not be deemed
a Releasing Party with respect to the Prior Owners; (d) any lender to the Prepetition NMTC Loan;
and (e) the Related Parties of the foregoing.

        “Remaining Assets” means any Asset of the Estates that is not (i) Cash on Hand, (ii) an
Identified Asset, nor (iii) the Equity Interests in Lucky’s Market GP 2, LLC and LFM Stores, LLC.

        “Rule 3018 Motion” means a motion for temporary allowance of a claim for the purpose
of voting on the Plan.

       “Schedules and Statements” means the Schedules of Assets and Liabilities and
Statements of Financial Affairs Filed by the Debtors under Bankruptcy Code section 521 and
Bankruptcy Rule 1007, and all amendments and modifications thereto.



                                                 15
72709057.12
              Case 20-10166-JTD        Doc 1154       Filed 10/29/20    Page 21 of 54




        “Second Interim Cash Collateral Order” means the Second Interim Order Pursuant to
11 U.S.C. §§ 105, 361, 362, 363, and 507, Fed. R. Bankr. P. 2002, 4001, and 9014, and Del. Bankr.
L.R. 4001-2 (I) Authorizing the Debtors to Use Cash Collateral of the Prepetition Secured Lender,
(II) Granting Adequate Protection to the Prepetition Secured Lender, (III) Prescribing Form and
Manner of Notice of and Scheduling Final Hearing, and (IV) Granting Related Relief [Docket No.
297].

        “Secured Claims” means Claims which are: (a) secured by a valid and perfected lien in
collateral which is enforceable pursuant to applicable law (i) as set forth in the Plan and Disclosure
Statement, (ii) as agreed to by the Holder of such Claim and the Debtors, or (iii) as determined by
a Final Order; or (b) subject to a valid right of setoff under Bankruptcy Code section 553, in each
case, as determined pursuant to Bankruptcy Code section 506(a).

        “Secured Tax Claims” means any Secured Claims of a Governmental Unit which, absent
their secured status, would be entitled to priority in right of payment under Bankruptcy Code
section 507(a)(8), including any related Secured Claim for penalties.

       “Settled Causes of Action” means all Claims and Causes of Action made, or which could
have been made, on behalf of the Debtors against, or related to Kroger in any capacity and for
whatever reason that may exist, as further described in connection with the Global Settlement.

          “Settlement” means the settlement of the Settled Causes of Action on the terms set forth
herein.

       “Settlement Released Claims” means all Claims and Causes of Action made, or which
could have been made, or could be made, on behalf of the Debtors, against, or related to Kroger,
for any reason whatsoever provided that, for the avoidance of doubt, the Settlement Released
Claim shall include all Avoidance Actions against Kroger.

       “Settlement Proceeds” means the consideration being provided by the Prepetition Secured
Lender in full and complete satisfaction of the Settled Causes of Action.

        “Solicitation Package” means the packages to be distributed to creditors for solicitation
of votes on the Plan.

       “Special Committee” means that certain Special Committee of the LMPC Board, formed
by the LMPC Board prior to the Petition Date.

       “Statutory Fees” means all fees payable to the U.S. Trustee pursuant to 28 U.S.C. § 1930
and any interest thereupon.

        “Subrogation Claim” means any Claim that any non-Debtor may assert against the Estates
based on such party’s payment of any guaranty claims that would otherwise have been an
obligation of the Estates and which were not paid by the Debtors.

       “Tax Claims” means any claim under the Tax Code and includes claims asserted under
applicable non-federal tax laws.


                                                 16
72709057.12
              Case 20-10166-JTD        Doc 1154       Filed 10/29/20   Page 22 of 54




         “Tax Code” means the Internal Revenue Code, as amended.

        “Third Interim Cash Collateral Order” means the Third Interim Order Pursuant to 11
U.S.C. §§ 105, 361, 362, 363, and 507, Fed. R. Bankr. P. 2002, 4001, and 9014, and Del. Bankr.
L.R. 4001-2 (I) Authorizing the Debtors to Use Cash Collateral of the Prepetition Secured Lender,
(II) Granting Adequate Protection to the Prepetition Secured Lender, (III) Prescribing Form and
Manner of Notice of and Scheduling Final Hearing, and (IV) Granting Related Relief [Docket No.
622].

       “Third Party Release” means the release given by each of the Releasing Parties to the
Released Parties as set forth in Article VIII.F of the Plan.

       “Treasury Regulations” means the regulations, including temporary regulations or any
successor regulations, promulgated under the United States Internal Revenue Code, as amended
from time to time.

         “U.S. Trustee” means the Office of the United States Trustee for the District of Delaware.

        “Unclaimed Distribution” means any distribution of Cash or any other property made to
the Holder of an Allowed Claim pursuant to this Plan that (a) is returned to the Liquidating Debtor
as undeliverable and no appropriate forwarding address is received within the later of (i) 90 days
after the Effective Date and (ii) 90 days after such attempted Distribution by the Liquidating
Debtor is made to such Holder or (b) in the case of a distribution made in the form of a check, is
not negotiated within 90 days and no request for re-issuance is made. Upon a distribution to the
Holder of an Allowed Claim becoming an Unclaimed Distribution, such Allowed Claim will
automatically become null and void and shall be expunged from the Claims Register.

         “Voting Classes” means Class 1, Class 4, Class 5, Class 6, and Class 9.

         “Voting Deadline” means _____ __, 2020, 4:00 p.m. prevailing Eastern Time.

       “Voting Record Date” means the date established by the Bankruptcy Court pursuant to
the Order (I) Approving Disclosure Statement, (II) Establishing Voting Record Date, Voting
Deadline, and Other Dates, (III) Approving Procedures for Soliciting, Receiving, and Tabulating
Votes on Plan and for Filing Objections to Plan, (IV) Approving Manner and Forms of Notice and
Other Documents, and (V) Granting Related Relief [Docket No. #] entered by the Court on _____
__, 2020.

        “Wind-Down Budget” means the cash collateral budget in an amount equal to
$1,000,000.00 for the post-Effective Date administration and wind-down of Estates, as agreed to
by the Debtors, the Committee, and the Prepetition Secured Lender, with any amount incurred
after depletion of the Wind-Down Reserve to be paid from Cash, if any, remaining available in (i)
the General Unsecured Claims Class A Recovery Pool Allocation solely to pay for fees and
expenses incurred in the administration of and distribution to the General Unsecured Claims Class
A Recovery Pool, and (ii) the General Unsecured Claims Class B Recovery Pool Allocation, if
any, solely to pay for fees and expenses incurred in the administration of and distribution to the
General Unsecured Claims Class B Recovery Pool.


                                                 17
72709057.12
               Case 20-10166-JTD        Doc 1154        Filed 10/29/20    Page 23 of 54




         “Wind-Down Reserve” means the escrow or reserve to be established and funded, not
later than the Effective Date, in an amount equal to the Wind-Down Budget plus the Claims
Reserve pursuant to the Global Settlement and utilized for post-Confirmation Estate wind-down
costs.

         B.      Interpretation; Application of Definitions and Rules of Construction

         The following rules of construction, interpretation, and application shall apply:

         (1)     Wherever from the context it appears appropriate, each term stated in either the
                 singular or the plural shall include both the singular and the plural and pronouns
                 stated in the masculine, feminine, or neuter gender shall include the masculine,
                 feminine, and neuter genders.

         (2)     Unless otherwise specified, each section, article, schedule, or exhibit reference in
                 the Plan and Disclosure Statement is to the respective section in, article of, schedule
                 to, or exhibit to the Plan and Disclosure Statement.

         (3)     The words “herein,” “hereof,” “hereto,” “hereunder,” and other words of similar
                 import refer to the Plan as a whole and not to any particular section, subsection, or
                 clause contained in the Plan.

         (4)     The rules of construction contained in Bankruptcy Code section 102 shall apply to
                 the construction of the Plan.

         (5)     A term used herein that is not defined herein but that is used in the Bankruptcy
                 Code shall have the meaning ascribed to that term in the Bankruptcy Code.

         (6)     The headings in the Plan are for convenience of reference only and shall not limit
                 or otherwise affect the provisions of the Plan.

         (7)     Unless otherwise provided, any reference in the Plan to an existing document,
                 exhibit, or schedule means such document, exhibit, or schedule as may be amended,
                 restated, revised, supplemented, or otherwise modified.

         (8)     In computing any period of time prescribed or allowed by the Plan, the provisions
                 of Bankruptcy Rule 9006(a) shall apply.

III.     UNCLASSIFIED CLAIMS

         A.      PACA Claims and PASA Claims

        The Liquidating Debtor shall pay the PACA Claims and PASA Claims consistent with the
resolution procedures outlined in the PACA and PASA Final Order. To the extent not previously
paid in full, the Allowed PACA Claims and PASA Claims will be paid in full from the Wind-
Down Reserve when such PACA and PASA Claims are Allowed to the extent that such PACA
Claim or PASA Claim is asserted prior to the Effective Date. Any distributions on PACA Claims
or PASA Claims held by Kroger (or any affiliate thereof) may be used to satisfy the Kroger Rent


                                                   18
72709057.12
              Case 20-10166-JTD       Doc 1154        Filed 10/29/20    Page 24 of 54




Reimbursement Obligation in accordance with the terms of the Plan. For the avoidance of doubt,
Kroger (or any affiliate thereof) shall not be required to File a Proof of Claim or other request for
allowance and/or payment of any PACA Claims or PASA Claims by the Bar Date or any other
claims bar date.

         B.     Administrative Expense Claims

       Requests for payment of Administrative Expense Claims must be Filed no later than the
Administrative Expense Bar Date. Holders of Administrative Expense Claims that do not File
requests for the allowance and payment thereof on or before the applicable Administrative Expense
Bar Date shall forever be barred from asserting such Administrative Expense Claims against the
Debtors or the Estates. Kroger (or any affiliate thereof) shall not be required to File a Proof of
Claim or other request for allowance and/or payment of any Administrative Expense Claim by the
Administrative Expense Bar Date or any other claims bar date.

         Except to the extent that a Holder of an Allowed Administrative Expense Claim agrees to
a less favorable treatment or has been paid by any applicable Liquidating Debtor or Purchaser prior
to the Effective Date, in full and final satisfaction, settlement, and release of and in exchange for
release of each Allowed Administrative Expense Claim, each Holder of an Allowed
Administrative Expense Claim will be paid the full unpaid amount of such Allowed Administrative
Expense Claim in Cash (or other available funds in the Estate) from the Wind-Down Reserve: (a)
on the Effective Date or as soon thereafter as is reasonably practicable or, if not then due, when
such Allowed Administrative Expense Claim is due or as soon thereafter as is reasonably
practicable; (b) if an Administrative Expense Claim is Allowed after the Effective Date, on the
date such Administrative Expense Claim is Allowed or as soon thereafter as is reasonably
practicable or, if not then due, when such Allowed Administrative Expense Claim is due; or (c) at
such time and upon such terms as set forth in an order of the Bankruptcy Court; provided, however,
that Administrative Expense Claims that have been assumed by purchasers pursuant to purchase
agreements approved by the Bankruptcy Court shall not be an obligation of the Liquidating Debtor.

       Any distributions on any Administrative Expense Claims, including Section 503(b)(9)
Claims, held by Kroger (or any affiliate thereof) may be used to satisfy the Kroger Rent
Reimbursement Obligation in accordance with the terms of the Plan.

         C.     Professional Fee Claims

        All Professionals requesting compensation or reimbursement of Professional Fee Claims
for services rendered before or on the Effective Date shall File a Professional Final Fee Application
for final allowance of compensation and reimbursement of expenses no later than the Professional
Final Fee Application Claims Bar Date.

       The Final Fee Hearing to determine the allowance of Professional Fee Claims shall be held
as soon as practicable after the Professional Final Fee Application Claims Bar Date. The
Liquidating Debtor’s counsel shall File a notice of the Final Fee Hearing. Such notice shall be
posted on the Case Website, and served upon counsel for the Committee, all Professionals, the
U.S. Trustee and all parties on the Liquidating Debtor’s Bankruptcy Rule 2002 service list.



                                                 19
72709057.12
              Case 20-10166-JTD        Doc 1154       Filed 10/29/20    Page 25 of 54




        Allowed Professional Fee Claims of the Professionals shall be paid in full from Cash in the
Wind-Down Reserve: (a) as soon as is reasonably practicable following the later of (i) the Effective
Date and (ii) the date upon which the order relating to any such Allowed Professional Fee Claims
is entered by the Bankruptcy Court; or (b) upon such other terms as agreed by the Holder of such
an Allowed Professional Fee Application Claims. After the Effective Date and the resolution of
Professional Final Fee Applications filed before the expiration of the Professional Final Fee
Application Claims Bar Date, no Professional shall file any additional fee application.

        Pursuant to the Fourth Interim Cash Collateral Order, the Liquidating Debtor shall pay in
cash, without the need for the filing of formal fee applications, the reasonable and documented
out-of-pocket professional fees, expenses and disbursements for one primary law firm and one
local counsel incurred by the Prepetition Secured Lender arising after the Petition Date and prior
to the Effective Date. After delivery of a monthly summary statement of any such requested fees
(which shall include the total number of hours billed by attorney and a summary description of
services) to counsel for the Liquidating Debtor, the U.S. Trustee and counsel to the Committee,
the Liquidating Debtor shall pay such fees, costs and expenses within ten (10) days from delivery
thereof. Any and all amounts paid by the Liquidating Debtor as such fees are deemed permitted
uses of cash collateral, not subject to the Wind-Down Budget or any variance report and shall
reduce any Adequate Protection Superpriority Claim (as defined in the Fourth Interim Cash
Collateral Order) on account of such fees to the extent of such fees paid.

         D.     Priority Tax Claims

        Except to the extent the Debtors and the Holder of an Allowed Priority Tax Claim agree to
a different and less favorable treatment, the Liquidating Debtor, or the purchaser of any asset of
the Estates pursuant to the applicable sale order and asset purchase agreement [Docket Nos. 569,
574, 589, 590, 618, 619, 629, 659, 673, 702, 706, 715, 755, 930, and 951], shall pay, in full
satisfaction and release of such Claim, to each holder of a Priority Tax Claim, Cash from the Wind-
Down Reserve (solely in the event the Liquidating Debtor, and not the Purchasers, must pay such
claims), in an amount equal to such Allowed Priority Tax Claim, on the later of: (a) the Effective
Date and (b) the first Business Day after the date that is thirty (30) calendar days after the date on
which such Priority Tax Claim becomes an Allowed Priority Tax Claim, or as soon thereafter as
is reasonably practicable.

        All Allowed Priority Tax Claims that are not due and payable on or before the Effective
Date shall be paid in the ordinary course of business as such obligations become due from the
Wind-Down Reserve or, pursuant to the applicable sale order and asset purchase agreement, by
the purchaser of the respective asset of the Estates [Docket Nos. 569, 574, 589, 590, 618, 619, 629,
659, 673, 702, 706, 715, 755, 930, and 951]. Any Claims asserted by a Governmental Unit on
account of any penalties and assessments shall not be Priority Tax Claims and shall be
subordinated to General Unsecured Claims. On the Effective Date, any lien securing any Allowed
Priority Tax Claim shall be deemed released, terminated and extinguished, in each case without
further notice to or order of the Bankruptcy Court, act or action under applicable law, regulation,
order or rule or the vote, consent, authorization or approval of any Person.




                                                 20
72709057.12
               Case 20-10166-JTD       Doc 1154       Filed 10/29/20   Page 26 of 54




         E.      Class Action Claims

       The Class Action Adversary Proceeding is a purported class action brought by Laura
Forsyth on behalf of herself and other similarly situated employees asserting a violation under the
WARN Act for the defendants’ alleged failure to provide 60-days’ notice of a mass layoff or plant
closing as required under law.

       The Class Action Adversary Proceeding does not provide a proposed class definition.
Rather, the class is loosely defined as employees who were “affected by the mass layoff and/or
plant closing” at each facility maintained, owned, and operated within the United States of
America by the Debtors and any direct or indirect subsidiary affiliates. The Class Action Adversary
Proceeding alleges that all defendants constitute a “single employer” within the meaning of the
WARN Act.

      The Debtors have raised numerous defenses to the Class Action Claims asserted in the
complaint, including the following:

             the defendants do no constitute a “single employer”;
             WARN obligations were not triggered at any facility owned, maintained, or operated
              by any named Debtor where there were less than 50 full-time employees who suffered
              an employment loss as defined under the WARN Act;
             for those facilities where more than 50 full-time employees suffered an employment
              loss as defined under the WARN Act, employees and governmental bodies received
              WARN notices in accordance with the WARN Act; and
             for any employee receiving a WARN Act notice who was laid off prior to the
              expiration of the 60-day notice period reflected in the notice, the employee received
              pay representing the amount of back wages and benefits that would have been due
              had the employee remained employed for the duration of the 60-day notice period.

       The Debtors reserve all of their rights to contest the Class Action Claims in full on any
grounds, including, but not limited to, waiver, release, no liability, good faith, and faltering
business exception. To the extent not resolved prior to the Effective Date, on the Effective Date,
the Debtors shall maintain a Claims Reserve for the Disputed Class Action Claims in the amount
of $250,000, pending final resolution of such Claims.

         F.      Statutory Fees

        All Statutory Fees incurred prior to the Effective Date shall be paid by the Debtors on the
Effective Date. After the Effective Date, the Liquidating Debtor shall pay any and all such fees
when due and payable from the Liquidating Trust Assets, and shall File with the Bankruptcy Court
quarterly reports in a form reasonably acceptable to the U.S. Trustee, until such time that the case
is closed, dismissed, or converted to a case under chapter 7 of the Bankruptcy Code.




                                                 21
72709057.12
              Case 20-10166-JTD       Doc 1154       Filed 10/29/20   Page 27 of 54




IV.      CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

         A.     Summary of Treatment of Claims and Interests Under the Plan

         The following chart summarizes the classification and treatment of the Classes:

 Class                           Estimated            Treatment         Estimated Recovery to
                                 Allowed Claims                         Holders of Allowed
                                                                        Claims
 Class 1 – Prepetition            $306,453,923.00 Impaired              0%
 Secured Claims
 Class 2 – Other Secured              $100,000.00 Unimpaired            100%
 Claims
 Class 3 – Priority Claims            $100,000.00 Unimpaired            100%
 Class 4 – General                 $39,800,000.00 Impaired              8%-17%
 Unsecured Claims Class A
 Class 5 – General                 $38,500,000.00 Impaired              3-6%
 Unsecured Claims Class B
 Class 6 – General                   $4,836,648.00 Impaired             0%
 Unsecured Claims Class C
 Class 7 – Intercompany           $479,000,000.00 Impaired,             0%
 Claims                                           deemed to reject
 Class 8 – Equity Interests                  N/A Impaired,              0%
                                                  deemed to reject
 Class 9 – EB-5 Investors                    N/A Impaired               0%

         B.     Classification of Claims and Interests

       The below categories of Claims and Interests classify such Claims and Interests for all
purposes, including voting, Confirmation, and Distribution pursuant hereto and pursuant to
Bankruptcy Code sections 1122 and 1123.

         C.     Treatment of Claims and Interests

                1.     Class 1 – Prepetition Secured Claims

        Holders of Class 1 Prepetition Secured Claims shall have Allowed Prepetition Secured
Claims in the aggregate amount of $306,453,923.00. On the Effective Date, any Remaining Asset
shall be transferred to the Prepetition Secured Lender on account of its Allowed Prepetition
Secured Claims; provided, however, that the Prepetition Secured Lender in its sole and absolute
discretion, may elect not to have such Remaining Asset transferred to it and instead, elect to have
the Liquidating Debtor administer such Remaining Asset with any such proceeds thereof being
paid promptly to the Prepetition Secured Lender pursuant to the terms of the Settlement; provided,
further, that any Remaining Asset administered by the Liquidating Debtor and not previously
disposed of shall be transferred to a Liquidating Trust in accordance with Article IX of the Plan,


                                                22
72709057.12
              Case 20-10166-JTD       Doc 1154        Filed 10/29/20    Page 28 of 54




and the Holder shall receive a Liquidating Trust Interest entitling it to continuing distributions
consistent with the foregoing.

        Holders of Claims in Class 1 are Impaired under the Plan and are entitled to vote to accept
or reject the Plan.

                2.     Class 2 – Other Secured Claims

        Except to the extent that a Holder of an Allowed Other Secured Claim has agreed to a less
favorable treatment of such Claim, and only to the extent that any such Allowed Other Secured
Claim has not been paid in full prior to the Effective Date, or has been assumed by a purchaser of
the collateral securing its Allowed Other Secured Claim, in full and final satisfaction, settlement,
and release of each Allowed Other Secured Claim, each such Holder, at the option of the
Liquidating Debtor, shall (a) receive the collateral securing its Allowed Other Secured Claim; or
(b) receive other treatment rendering such Claim Unimpaired in accordance with Bankruptcy Code
section 1124, in each case on the later of the Effective Date and the date such Other Secured Claim
becomes an Allowed Other Secured Claim, or as soon thereafter as is reasonably practicable. In
the event the Debtors treat a Claim under clause (a) of this Section, the liens securing such Allowed
Other Secured Claim shall be deemed released, terminated and extinguished, in each case without
further notice to or order of the Bankruptcy Court, act or action under applicable law, regulation,
order or rule or the vote, consent, authorization or approval of any Person. The Liquidating Debtor
specifically reserves the right to challenge the validity, nature, and perfection of, and to avoid
pursuant to the provisions of the Bankruptcy Code and other applicable law, any purported liens
relating to the Other Secured Claims.

         Class 2 is unimpaired and is deemed to accept the Plan.

                3.     Class 3 – Priority Claims

        Except to the extent that a Holder of an Allowed Priority Claim has agreed to a less
favorable treatment of such Claim, and only to the extent that any such Allowed Priority Claim
has not been paid in full prior to the Effective Date, or has not been assumed by a purchaser of
Assets of the Debtors, each such Holder shall receive, in full satisfaction of such Allowed Priority
Claim, Cash in an amount equal to such Allowed Priority Claim, on or as soon as reasonably
practicable after the later of (a) the Effective Date; (b) the date the Priority Claim becomes an
Allowed Claim; or (c) the date for payment provided by any agreement or arrangement between
the Liquidating Debtor, as the case may be, and the Holder of the Allowed Priority Claim.

         Class 3 is unimpaired and is deemed to accept the Plan.

                4.     Class 4 – General Unsecured Claims Class A Recovery Pool

        Class 4 is Impaired under the Plan. Except to the extent that a Holder of an Allowed General
Unsecured Class A Claim has agreed to a less favorable treatment of such Claim, and only to the
extent that any such Allowed General Unsecured Class A Claim has not been paid in full prior to
the Effective Date, or has not been assumed by a purchaser of Assets of the Debtors, each such
Holder shall receive such Holder’s Pro Rata Share of the General Unsecured Claims Class A
Recovery Pool Allocation, as full and complete satisfaction of the Claims against the Estates and

                                                 23
72709057.12
              Case 20-10166-JTD       Doc 1154        Filed 10/29/20    Page 29 of 54




Liquidating Debtor; provided, however, if and to the extent any Holder has not received its full
distribution prior to the transfer of the General Unsecured Claims Class A Recovery Pool to a
Liquidating Trust in accordance with Article IX of the Plan, such Holder shall receive a
Liquidating Trust Interest entitling it to continuing distributions consistent with the foregoing.

       Holders in Class 4 are entitled to vote to accept or reject the Plan. The Debtors and
Liquidating Debtor, with the direct oversight of the Creditor Representative, will oversee the
reconciliation of these General Unsecured Class A Claims and distributions to be made on account
of Allowed General Unsecured Claims in the General Unsecured Claims Class A Recovery Pool
class.

                5.     Class 5 – General Unsecured Claims Class B Recovery Pool

        Class 5 is Impaired under the Plan. Except to the extent that a Holder of an Allowed General
Unsecured Class B Claim has agreed to a less favorable treatment of such Claim, and only to the
extent that any such Allowed General Unsecured Class B Claim has not been paid prior to the
Effective Date or has not been assumed by a purchaser of Assets of the Debtors, in full and final
satisfaction, settlement, and release of such Allowed General Unsecured Class B Claim, each
Holder of an Allowed General Unsecured Class B Claim shall receive such Holder’s Pro Rata
Share of the General Unsecured Claims Class B Recovery Pool Allocation, as full and complete
satisfaction of the Claims against the Estates and the Liquidating Debtor. For the avoidance of
doubt, nothing herein shall affect or impair the rights, benefits, and obligations under any guaranty
in favor of such Holder by any non-Debtor, including without limitation Kroger; provided,
however, if and to the extent any Holder has not received its full distribution prior to the transfer
of the General Unsecured Claims Class B Recovery Pool to a Liquidating Trust in accordance with
Article IX of the Plan, such Holder shall receive a Liquidating Trust Interest entitling it to
continuing distributions consistent with the foregoing.

       Holders in Class 5 are entitled to vote to accept or reject the Plan. The Debtors and
Liquidating Debtor, with the direct oversight of the Prepetition Secured Lender, shall conduct the
reconciliation of these General Unsecured Class B Claims and distributions to be made on account
of Allowed General Unsecured Class B Claims in the General Unsecured Claims Class B;
provided, however, the Prepetition Secured Lender shall have the right to consent to (i) any
settlement of any General Unsecured Claims Class B Claim and (ii) any distribution from the
General Unsecured Creditor Class B Recovery Pool.

                6.     Class 6 – General Unsecured Claims Class C Recovery Pool

         Class 6 is Impaired under the Plan. The Prepetition Secured Lender shall receive on account
of its Prepetition Secured Lender Deficiency Claim the General Unsecured Claims Class C
Recovery Pool Allocation; provided, however, if and to the extent any Holder has not received its
full distribution prior to the transfer of the General Unsecured Claims Class C Recovery Pool to a
Liquidating Trust in accordance with Article IX of the Plan, such Holder shall receive a
Liquidating Trust Interest entitling it to continuing distributions consistent with the foregoing.

       The Holder in Class 6 is entitled to vote to accept or reject the Plan. The Debtors and
Liquidating Debtor will oversee the reconciliation of the General Unsecured Class C Claims and,

                                                 24
72709057.12
              Case 20-10166-JTD        Doc 1154       Filed 10/29/20    Page 30 of 54




to the extent there are funds remaining in the General Unsecured Claims Class C Recovery Pool,
the Liquidating Debtor will oversee any distributions to be made on account of the Prepetition
Secured Lender Deficiency Claims and Kroger General Unsecured Claims from the remaining
funds in the General Unsecured Claims Class C Recovery Pool.

                7.     Class 7 – Intercompany Claims

         Holders of Claims in Class 7 are Impaired under the Plan. The Debtors estimate that the
aggregate amount of Intercompany Claims will be approximately $479,000,000.00. Holders of
Intercompany Claims will receive no distribution under the Plan and, on the Effective Date, shall
be deemed cancelled, null, and void. Therefore, Holders of Intercompany Claims are deemed to
reject the Plan.

                8.     Class 8 – Equity Interests

        Holders of Claims and Equity Interests in Class 8 are Impaired under the Plan. Holders of
Equity Interests will retain no ownership interests and receive no distributions under the Plan and,
on the Effective Date, shall be deemed cancelled, null, and void. Therefore, Holders of Equity
Interests are deemed to reject the Plan.

                9.     Class 9 – EB-5 Investors

        Class 9 is Impaired under the Plan. To the extent that Class 9 voted to accept the Plan, each
Holder of a Class 9 Interest shall receive on account of their Interest such Holder’s Pro Rata Share
of the equity interest in the EB-5 Designated Entity. As soon as practicable after the Effective
Date, the Liquidating Debtor or Liquidating Trust shall transfer to the EB-5 Designated Entity all
Equity Interests in Lucky’s Market GP 2, LLC and LFM Stores, LLC. Holders of Class 9 Interests
shall not receive any distribution of Cash or other consideration under the Plan and waive any such
distribution under the Plan. The Debtors’ rights under the EB-5 Guarantees shall be transferred
and assigned to the holder of Class 1 Prepetition Secured Claims or another Debtor prior to any
distribution to the EB-5 Investors. The transfer of the equity interests in the EB-5 Designated Entity
shall be in full and complete satisfaction of any and all claims the EB-5 Investors may have against
the Estates, the Liquidating Debtor, and Kroger and the EB5 Investors shall be Releasing Parties.

       The Holders in Class 9 are entitled to vote to accept or reject the Plan. The Debtors and
Liquidating Debtor will oversee the distribution to Holders in Class 9.

        To the extent that Class 9 does not vote to accept its treatment under the Plan, the EB-5
Investors will retain no ownership interests and receive no distributions under the Plan and, on the
Effective Date, the EB-5 Investors’ Equity Interests shall be deemed cancelled, null, and void.

         D.     Impaired Claims and Equity Interests

       Under the Plan, Holders of Claims in Classes 1, 4, 5, 6, 7, 8, and 9 are Impaired Classes
pursuant to Bankruptcy Code section 1124 because the Plan alters the legal, equitable or
contractual rights of the Holders of such Claims treated in such Class.



                                                 25
72709057.12
              Case 20-10166-JTD        Doc 1154        Filed 10/29/20   Page 31 of 54




         E.     Cramdown and No Unfair Discrimination

       To the extent any Impaired Class does not accept the Plan, the Debtors will seek
Confirmation pursuant to Bankruptcy Code section 1129(b). This provision allows the Bankruptcy
Court to confirm a plan accepted by at least one impaired class so long as it does not unfairly
discriminate and is fair and equitable with respect to each class of claims and interest that is
impaired and has not accepted the plan. Colloquially, this mechanism is known as a “cramdown.”

        The Debtors believe the treatment of Claims and Interests describe in the Plan is fair and
equitable and does not discriminate unfairly. The proposed treatment of Claims and Interests
provides that each Holder of such Claim or Interest will be treated identically within its respective
class and that, except when agreed to by such Holder, no Holder of any Claim or Interest junior
will receive or retain any property on account of such junior Claim or Interest.

         F.     Special Provision Regarding Settled Claims

        Any and all Settled Causes of Action shall be settled and compromised pursuant the Plan.
Distributions on account of the Allowed Claims resulting from such settlement and compromise
shall be effected through the distributions to Holders of Allowed Claims pursuant to this Plan.

V.       IMPLEMENTATION AND EXECUTION OF THE PLAN

         A.     Effective Date

        The Effective Date shall not occur until all conditions for the Effective Date as set forth in
Article VII.B. of the Plan are satisfied or otherwise waived in accordance with the terms of the
Plan. Upon occurrence of the Effective Date, the Debtors shall File the notice of Effective Date,
which shall also be posted on the Case Website.

         B.     Implementation of the Plan

                1.      General

         The Plan shall be implemented through a series of transactions as described in detail below.

                2.      Corporate Action; Officers and Directors; Effectuating Documents

       On the Effective Date, all matters and actions provided for under the Plan that would
otherwise require approval of the officer(s) or director(s) of the Debtors shall be deemed to have
been authorized and effective in all respects as provided herein and shall be taken without any
requirement for further action by the board of the Debtors.

        On the Effective Date, the composition of the board shall change and Andrew T. Pillari
will serve as the sole member of the board of the Liquidating Debtor after the Effective Date and
all other directors will cease to serve on the Board. The post-Effective Date board will remain
intact until the Liquidating Debtor is dissolved. All corporate action shall be taken in accordance
with the certificate of incorporation and the bylaws of the Liquidating Debtor. On the date of
dissolution of the Liquidating Debtor, the remaining members of the board and executive officer(s)

                                                  26
72709057.12
              Case 20-10166-JTD        Doc 1154        Filed 10/29/20    Page 32 of 54




of the Liquidating Debtor shall be deemed to have resigned to the extent permissible under
applicable law.

        The officer(s) and director(s) of each Debtor and Liquidating Debtor, as the case may be,
shall be authorized to execute, deliver, file or record such contracts, instruments, releases and other
agreements or documents and take such other actions as may be necessary or appropriate to
effectuate and implement the provisions of the Plan, including the Liquidating Trust Agreement,
if applicable.

         C.     Records

         The Liquidating Debtor shall retain those documents maintained by the Debtors in the
ordinary course of business and which were not otherwise transferred to the purchaser of any asset
of the Estates pursuant to the applicable asset purchase agreement or to the Prepetition Secured
Lender on the Effective Date. The Liquidating Debtor shall not destroy any documents without
the consent of the Creditor Representative and Prepetition Secured Lender. Upon the closing of
the Chapter 11 Cases, all documents shall be transferred to the Prepetition Secured Lender. The
Prepetition Secured Lender shall be authorized to dispose of, destroy, or maintain such documents
in its sole discretion.

         D.     Provisions Governing Distributions Under the Plan

                1.     Distribution Record Date

        As of the close of business on the Distribution Record Date, the various transfer registers
for each of the Classes of Claims or Interests as maintained by the Debtors, or their respective
agents, shall be deemed closed, and there shall be no further changes in the record Holders of any
of the Claims or Interests. The Debtors or the Liquidating Debtor shall have no obligation to
recognize any ownership transfer of the Claims or Interests occurring on or after the Distribution
Record Date. The Debtors, the Liquidating Debtor, or any party responsible for making
Distributions shall be entitled to recognize and deal for all purposes under the Plan only with those
record holders stated on the transfer ledgers as of the close of business on the Distribution Record
Date, to the extent applicable.

                2.     Method of Payment

        Except as otherwise provided herein, any Distributions and deliveries to be made hereunder
with respect to Claims that are Allowed as of the Effective Date shall be made on the Effective
Date or as soon thereafter as is reasonably practicable. Except as otherwise provided herein, any
Distributions and deliveries to be made hereunder with respect to Claims that are Allowed after
the Effective Date shall be made as soon as is reasonably practicable after the date on which such
Claim becomes Allowed. Distributions made after the Effective Date to Holders of Allowed
Claims shall be deemed to have been made on the Effective Date and, except as otherwise provided
in the Plan, no interest shall accrue or be payable with respect to such Claims or any distribution
related thereto. In the event that any payment or act under the Plan is required to be made or
performed on a date that is not a Business Day, then the making of such payment or the
performance of such act may be completed on or as soon as reasonably practicable after the next
succeeding Business Day, but shall be deemed to have been completed as of the required date.

                                                  27
72709057.12
              Case 20-10166-JTD       Doc 1154       Filed 10/29/20    Page 33 of 54




        All Distributions hereunder shall be made by the Liquidating Debtor (including the
Debtors’ named successor or assign), or Omni, on or after the Effective Date or as otherwise
provided herein. For the avoidance of doubt, (i) the Debtors, the Liquidating Debtor, Omni, or
such other entity designated by the Debtors, shall act as Disbursing Agent with respect to all
Effective Date Distributions, and (ii) the Liquidating Debtor, Omni, or such other entity designated
by the Liquidating Debtor, shall act as Disbursing Agent with respect to all General Unsecured
Claims. A Disbursing Agent shall not be required to give any bond or surety or other security for
the performance of its duties unless otherwise ordered by the Bankruptcy Court, and, in the event
that a Disbursing Agent is so ordered, all costs and expenses of procuring any such bond or surety
shall be borne by the Disbursing Agent.

       Unless otherwise expressly agreed in writing, all Cash payments to be made pursuant to
the Plan shall be made by check drawn on a domestic bank or an electronic wire.

                3.     Surrender of Instruments

        Pursuant to Bankruptcy Code section 1143, as a condition precedent to receiving any
Distribution under the Plan, each Holder of a certificated instrument or note must surrender such
instrument or note held by it to the Disbursing Agent or their designee. Any Holder of such
instrument or note that fails to (i) surrender the instrument or note or (ii) execute and deliver an
affidavit of loss and/or indemnity reasonably satisfactory to the Disbursing Agent and furnish a
bond in form, substance, and amount reasonably satisfactory to the Disbursing Agent before the
third anniversary of the Effective Date shall be deemed to have forfeited all rights and Claims and
may not participate in any Distribution hereunder.

                4.     Delivery of Distributions

        Except as otherwise provided herein, Distributions to Holders of Allowed Claims shall be
made: (a) at the addresses set forth on the respective Proofs of Claim Filed by such Holders; (b) at
the addresses set forth in any written notice of address changes Filed on the Docket delivered to
the Liquidating Debtor after the date of any related Proof of Claim; or (c) at the address reflected
in the Schedules and Statements if no Proof of Claim is filed and the Liquidating Debtor has not
received a written notice of a change of address.

        Subject to applicable Bankruptcy Rules, all Distributions to Holders of Allowed Claims
shall be made to the Disbursing Agent who shall transmit such Distributions to the applicable
Holders of Allowed Claims or their designees. If any Distribution to a Holder of an Allowed Claim
is returned as undeliverable, the Disbursing Agent shall have no obligation to determine the correct
current address of such Holder, and no Distribution to such Holder shall be made unless and until
the Disbursing Agent is notified, in writing, by the Holder of the current address of such Holder
within 90 days of such Distribution, at which time a Distribution shall be made to such Holder
without interest; provided that such Distributions shall be deemed unclaimed property under
Bankruptcy Code section 347(b) at the expiration of 90 days from the Distribution. After such
date, all unclaimed property or interest in property shall revert to the Liquidating Debtor and be
distributed in accordance with the terms of the Plan, and the Claim of any other holder to such
property or interest in property shall be discharged and forever barred.



                                                28
72709057.12
              Case 20-10166-JTD       Doc 1154       Filed 10/29/20    Page 34 of 54




                5.     Objection to and Resolution of Claims

        Except as expressly provided herein, or in any order entered in the Chapter 11 Cases prior
to the Effective Date, including the Confirmation Order, no Claim or Interest shall be deemed
Allowed unless and until such Claim or Interest is deemed Allowed under the Plan or the
Bankruptcy Code or the Bankruptcy Court has entered a Final Order, including the Confirmation
Order, in the Chapter 11 Cases allowing such Claim or Interest. On or after the Effective Date, the
Liquidating Debtor shall be vested with any and all rights and defenses each Debtor had with
respect to any Claim or Interest immediately prior to the Effective Date; provided, however, that
(i) with respect to the General Unsecured Claims Class B Recovery Pool, the Liquidating Debtor
shall be required to obtain the consent of the Prepetition Secured Lender prior to (a) settling any
Disputed General Unsecured Class B Claim and (b) making any distribution from the General
Unsecured Claims Class B Recovery Pool and (ii) with respect to the General Unsecured Claims
Class A Recovery Pools, the Creditor Representative shall have the right and standing to make a
motion or file an objection and be heard with respect to any matter which may affect or impair the
General Unsecured Claims Class A Recovery Pool or any distribution to Class 4 Creditors,
including without limitation the payment and/or allocation of fees and expenses incurred by the
Liquidating Trustee pursuant to or in excess of the Wind-Down Budget.

                6.     The Settlement of Claims

        On the Effective Date, the Debtors shall enter into the Settlement, as described herein. The
Debtors shall use the Cash on Hand pursuant to the Settlement to fund Distributions under the Plan
as set forth herein.

                7.     Miscellaneous Distribution Provisions

       Disputed Claims. At such time as a Disputed Claim becomes an Allowed Claim, the
Liquidating Debtor or the Disbursing Agent shall distribute to the Holder of such Claim, such
Holder’s Pro Rata Share of the property distributable with respect to the Class in which such Claim
belongs. To the extent that all or a portion of a Disputed Claim is disallowed, the Holder of such
Claim shall not receive any Distribution on account of the portion of such Claim that is disallowed
and any property withheld pending the resolution of such Claim shall be reallocated pro rata to the
Holders of Allowed Claims in the same Class.

         Distributions After Allowance. To the extent that a Disputed Claim becomes an Allowed
Claim after the Effective Date, a Distribution shall be made to the Holder of such Allowed Claim
in accordance with the provisions of the Plan. As soon as practicable after the date that the order
or judgment of the Bankruptcy Court allowing any Disputed Claim becomes a Final Order, the
Disbursing Agent shall provide to the Holder of such Claim the Distribution to which such Holder
is entitled hereunder.

       Setoff. The Liquidating Debtor retains the right to reduce any Claim by way of setoff in
accordance with the Debtors’ books and records and in accordance with the Bankruptcy Code.

       Minimum Distributions. Notwithstanding anything herein to the contrary, the Liquidating
Debtor shall not be required to make Distributions or payments of less than $50.00.


                                                29
72709057.12
              Case 20-10166-JTD       Doc 1154       Filed 10/29/20    Page 35 of 54




        Unclaimed Distributions. To the extent the aggregate Unclaimed Distributions to any Class
exceeds $25,000, the Liquidating Debtors shall redistribute such Unclaimed Distributions to the
remaining Holders in such Class. To the extent the aggregate Unclaimed Distributions to any Class
equals or is less than $25,000, the Liquidating Debtors shall be donated in equal proportions to (i)
American Bankruptcy Institute Endowment Fund, a not-for-profit, non-religious organization
dedicated to, among other things, promoting research and scholarship in the area of insolvency,
(ii) CARE (Credit Abuse Resistance Education), which educates young adults on the responsible
use of credit and the potential consequences of credit card abuse, and (iii) The Honorable Tina
Brozman Foundation, Inc., an organization dedicated to fund scientific research for the early
detection and prevention of ovarian cancer. To the extent any identified party ceases to exist, the
distribution shall be made to the other entities.

       Upon a distribution to any Holder of an Allowed Claim becoming an Unclaimed
Distribution, such Holder’s Allowed Claim will automatically become null and void and shall be
expunged from the Claims Register.

VI.      EXECUTORY CONTRACTS AND UNEXPIRED LEASES

         A.     Executory Contracts and Unexpired Leases

         All Executory Contracts of the Debtors which have not been assumed, assigned (including
to Kroger in connection with the Kroger Assumption Motion or a designation rights bid), or
rejected, prior to the Effective Date shall be deemed rejected on the Effective Date, unless any
landlord has stipulated to extend the period in which the Debtors or the Liquidating Debtor may
assume or assign or reject such lease past August 24, 2020, then such unexpired lease shall be
governed by the terms of such stipulation between the Debtors and the landlord. For the avoidance
of doubt, the Filing of the Kroger Assumption Motion extended the period in which to assume or
reject unexpired leases of non-residential real property under Bankruptcy Code section 365(d)(4)
for the Kroger Guaranteed Leases until the Effective Date of the Plan when such Kroger
Guaranteed Leases will be assumed and assigned to Kroger. The Debtors reserve their right to file
a list of assumed contracts with the Plan Supplement.

         B.     Rejection Claims

        In the event that the rejection of an Executory Contract by any of the Debtors pursuant to
the Plan results in a Rejection Claim in favor of a counterparty to such Executory Contract, such
Rejection Claim, if not heretofore evidenced by a timely and properly filed Proof of Claim, shall
be forever barred and shall not be enforceable against the Debtors, the Estates, the Liquidating
Debtor, or their respective properties or interests in property as agents, successors, or assigns,
unless a Proof of Claim is filed with the Bankruptcy Court and served upon counsel for the Debtors
and the Liquidating Debtor on or before the date that is 30 days after the Effective Date. All
Allowed Rejection Claims shall be treated as General Unsecured Claims pursuant to the terms of
the Plan.




                                                30
72709057.12
               Case 20-10166-JTD       Doc 1154        Filed 10/29/20   Page 36 of 54




VII.     CONDITIONS PRECEDENT TO CONFIRMATION AND THE EFFECTIVE
         DATE

         A.      Conditions Precedent to Confirmation

         The following is the list of conditions precedent to Confirmation:

         (1)     the Plan Supplement is Filed;

         (2)     the Confirmation Order shall be in form and substance reasonably acceptable to the
                 Debtors, the Prepetition Secured Lender, and the Committee; and

         (3)     the Plan and the Disclosure Statement shall not have been materially amended,
                 altered, or modified from the Plan and the Disclosure Statement as Filed unless
                 such material amendment, alteration or modification has been made as set forth
                 herein.

         B.      Conditions Precedent to the Effective Date

         The following is the list of conditions precedent to the Effective Date:

         (1)     the Bankruptcy Court shall have entered the Confirmation Order, which approves
                 the Global Settlement, and the Confirmation Order shall be a Final Order;

         (2)     the Bankruptcy Court shall have entered an Order approving the Kroger
                 Assumption Motion and such Order shall be a Final Order;

         (3)     no stay of the Confirmation Order shall then be in effect;

         (4)     the Wind-Down Reserve has been established and funded;

         (5)     the Remaining Assets are transferred to the Prepetition Secured Lender or, if
                 directed by the Prepetition Secured Lender, the Liquidating Debtor; and

         (6)     the Plan shall not have been materially amended, altered, or modified from the Plan
                 as confirmed by the Confirmation Order, unless such material amendment,
                 alteration, or modification has been made as set forth herein.

         C.      Waiver of Conditions

       The conditions precedent to Confirmation and conditions precedent to the Effective Date
may be waived in whole or in part, in writing, by each of the Debtors, the Prepetition Secured
Lender, and the Committee, without further order of the Bankruptcy Court.

         D.      Effect of Nonoccurrence of Conditions

       If the conditions precedent to the Effective Date are not satisfied or waived, the Debtors
may, upon motion and notice to parties in interest, seek to vacate the Confirmation Order;
provided, however, that notwithstanding the filing of such motion, the Confirmation Order may

                                                  31
72709057.12
              Case 20-10166-JTD       Doc 1154       Filed 10/29/20   Page 37 of 54




not be vacated if each of the conditions precedent to the Effective Date are satisfied or waived
before the Bankruptcy Court enters an order granting such motion.

       If the Confirmation Order is vacated: (a) the Plan is null and void in all respects; and (b)
nothing contained in the Plan shall (i) constitute a waiver or release of any Claims by or against
the Debtors, Kroger, or any other Person or Entity, or (ii) prejudice, in any manner, the rights of
the Debtors, the Committee or any other Person or Entity.

VIII. SETTLEMENT, INJUNCTION, EXCULPATION, RELEASE, AND RELATED
      PROVISIONS

         A.     Settlement Released Claims

       The Debtors, the Committee, and Kroger submit the Global Settlement embodied within
the Plan represents an efficient means of resolving the Debtors’ Chapter 11 Cases and allows for
a higher recovery to general unsecured creditors than would otherwise be achieved if the Chapter
11 Cases were converted to a chapter 7 liquidation. Furthermore, the Debtors, Committee, and
Kroger support an efficient and expedited chapter 11 plan confirmation and disclosure statement
approval process.

        The Global Settlement provides for payment in full of: Administrative Expense Claims,
PACA Claims, PASA Claims, Professional Fee Claims, Secured Tax Claims, Tax Claims, and
Priority Claims. The Wind-Down Reserve shall be allocated for post-wind-down costs; any cost
incurred over the Wind-Down Reserve shall be paid as set forth in the Plan before distributions
are made to the General Unsecured Claim Class A Recovery Pool and the General Unsecured
Claim Class B Recovery Pool.

        The Kroger General Unsecured Claims, the Prepetition Secured Lender Deficiency Claim,
and the Prepetition Secured Lender Subrogation Claim are classified separately in the General
Unsecured Claims Class C Recovery Pool. Any amount of the one-quarter of the Wind-Down
Reserve allocated to the General Unsecured Claims Class B Recovery Pool remaining after
payment or reserve in full of all General Unsecured Claims Class B Recovery Pool shall be
distributed to the Prepetition Secured Lender. All remaining Assets of the Debtors’ Estates other
than Cash on Hand, Identified Assets, and the Equity Interests in Lucky’s Market GP 2, LLC and
LFM Stores, LLC (e.g. causes of action, claims related to guarantees held by the Debtors, future
accounts receivable, Equity Interests, rebates, refunds, etc.) shall be assigned or distributed to
Kroger in accordance with the Plan.

       As part of the Global Settlement, Intercompany Claims shall receive no distribution and be
extinguished.

       The Debtors waive their rights with respect to any Causes of Action, including Avoidance
Actions. The Global Settlement contemplates the Release by Debtors of the Released Parties and
the Third Party Releases. For the avoidance of doubt, the Releases do not extend to any lease
guaranties, personal guaranties, or other guaranties related to such Released Parties.




                                                32
72709057.12
               Case 20-10166-JTD        Doc 1154        Filed 10/29/20    Page 38 of 54




       The Debtors and Committee, as part of the Global Settlement, shall support any unsold
remaining Kroger Guaranteed Leases being assigned to Kroger or its designee.

       The Global Settlement provides for the Estates to pay all rent obligations, including all rent
on any Kroger Guaranteed Lease, through the conclusion of the outside date under Section
365(d)(4) of the Bankruptcy Code, subject to the Third Interim Cash Collateral Order and Kroger’s
Rent Reimbursement Obligation.

        The Third Interim Cash Collateral Order shall be adjourned and the status quo established
under the Third Interim Cash Collateral Order shall be maintained until, entry of the Fourth Interim
Cash Collateral Order, and then superseded by, the entry of the order confirming the Plan. The
Global Settlement is a comprehensive settlement of all issues relating to the Debtors’ use of cash
collateral securing the claims of the Prepetition Secured Lender.

       The Global Settlement shall constitute a settlement of all litigation against the Debtors,
Kroger, or other insiders by such parties, and that all pending discovery requests shall be held in
abeyance and no future discovery requests shall be propounded.

        Accordingly, in consideration of the distributions and other benefits provided under the
Plan, the provisions of the Plan, including the releases set forth herein, shall constitute a good-faith
compromise and settlement of all Settlement Released Claims. Without limiting the preceding
sentence, the Plan provides for the release of the following Settlement Released Claims:

         (1)     Equitable subordination claims;

         (2)     Causes of Action, including Avoidance Actions, against Kroger; and

         (4)     Claims related to Kroger’s and directors’ and members’ that are affiliated with
                 Kroger, and the Debtors related to fulfillment of their fiduciary duties.

        The settlement of Settlement Released Claims provided for herein and the distributions and
other benefits provided for under the Plan, including the releases set forth herein, shall be in full
and final satisfaction of any and all potential Claims that could have been asserted, regardless of
whether any of the foregoing Settlement Released Claims are identified herein or could have been
asserted. The Liquidating Debtor shall effect Distributions resulting from the Settlement and
compromise of the Settlement Released Claims. The approval of such Settlement Released Claims
provided for hereunder is solely for the purpose of determining the allocation and distribution to
Holders of Allowed Claims pursuant to the Plan, but shall not alter the treatment of the underlying
transactions that gave rise to such Settled Causes of Action for any other purpose.

        The entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, as
of the Effective Date, of the compromise or settlement of all such Settled Causes of Action and
the Bankruptcy Court’s determination that such compromises and settlements are in the best
interests of the Debtors, their estates, creditors, and all other parties in interest, and are fair,
equitable and within the range of reasonableness. The compromises, settlements and releases



                                                   33
72709057.12
              Case 20-10166-JTD     Doc 1154       Filed 10/29/20   Page 39 of 54




described herein shall be deemed nonseverable from each other and from all other terms of the
Plan.

        Finally, as part of the Global Settlement, the EB-5 Investors have negotiated with the
Debtors the proposed treatment provided to them under Class 9 of this Plan in exchange for not
asserting any claims they may have against the Debtors and waiving any distribution they may be
entitled to.

         B.     Injunction

     ALL INJUNCTIONS OR STAYS PROVIDED FOR IN THE CHAPTER 11 CASES
UNDER BANKRUPTCY CODE SECTIONS 105 OR 362, OR OTHERWISE, AND IN
EXISTENCE ON THE CONFIRMATION DATE SHALL REMAIN IN FULL FORCE
AND EFFECT UNTIL THE LATER OF (A) THE EFFECTIVE DATE, OR (B) THE DATE
INDICATED IN THE ORDER PROVIDING FOR SUCH INJUNCTION OR STAY.
NOTWITHSTANDING THE FOREGOING, NOTHING HEREIN SHALL BE
OTHERWISE DEEMED TO MODIFY, LIMIT, AMEND OR SUPERSEDE ANY
INJUNCTIONS OR STAYS GRANTED IN THE SALE ORDER.

     EXCEPT AS OTHERWISE PROVIDED IN THE PLAN OR TO THE EXTENT
NECESSARY TO ENFORCE THE TERMS AND CONDITIONS OF THE PLAN, THE
CONFIRMATION ORDER, OR A SEPARATE ORDER OF THE BANKRUPTCY
COURT, ALL ENTITIES WHO HAVE HELD, HOLD, OR MAY HOLD CLAIMS
AGAINST OR EQUITY INTERESTS IN THE DEBTORS SHALL BE PERMANENTLY
ENJOINED FROM TAKING ANY OF THE FOLLOWING ACTIONS AGAINST ANY
PROPERTY THAT IS TO BE DISTRIBUTED UNDER THE TERMS OF THE PLAN ON
ACCOUNT OF ANY SUCH CLAIMS OR EQUITY INTERESTS: (A) COMMENCING OR
CONTINUING, IN ANY MANNER OR IN ANY PLACE, ANY ACTION OR OTHER
PROCEEDING; (B) ENFORCING, ATTACHING, COLLECTING, OR RECOVERING
IN ANY MANNER ANY JUDGMENT, AWARD, DECREE, OR ORDER; (C) CREATING,
PERFECTING, OR ENFORCING ANY LIEN OR ENCUMBRANCE; (D) ASSERTING A
SETOFF, RIGHT, SUBROGATION, OR RECOUPMENT OF ANY KIND AGAINST ANY
DEBT, LIABILITY, OR OBLIGATION DUE TO THE DEBTORS; AND (E)
COMMENCING OR CONTINUING, IN ANY MANNER OR IN ANY PLACE, ANY
ACTION THAT DOES NOT COMPLY WITH OR IS INCONSISTENT WITH THE
PROVISIONS OF THE PLAN; PROVIDED, HOWEVER, THAT SUCH ENTITIES
SHALL NOT BE PRECLUDED FROM EXERCISING THEIR RIGHTS PURSUANT TO
AND CONSISTENT WITH THE TERMS OF THE PLAN OR THE CONFIRMATION
ORDER; PROVIDED, FURTHER, THAT THE FOREGOING SHALL NOT APPLY TO
ANY ACTS, OMISSIONS, CLAIMS, CAUSES OF ACTION OR OTHER OBLIGATIONS
EXPRESSLY SET FORTH IN AND PRESERVED BY THE PLAN OR ANY DEFENSES
THERETO. NOTWITHSTANDING THE FOREGOING, NOTHING HEREIN SHALL BE
OTHERWISE DEEMED TO MODIFY, LIMIT, AMEND OR SUPERSEDE ANY
INJUNCTIONS OR STAYS GRANTED IN ANY ORDER APPROVING THE SALE OF
ANY ASSET OF THE ESTATES.



                                              34
72709057.12
              Case 20-10166-JTD     Doc 1154    Filed 10/29/20   Page 40 of 54




         C.     Exculpation

     EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THE PLAN, NONE
OF THE EXCULPATED PARTIES SHALL HAVE OR INCUR ANY LIABILITY TO ANY
HOLDER OF A CLAIM OR INTEREST (INCLUDING ESTATE CLAIMS) FOR ANY
ACT OR OMISSION IN CONNECTION WITH, RELATED TO, OR ARISING OUT OF
THE CHAPTER 11 CASES, THE PLAN, THE PURSUIT OF CONFIRMATION, THE
CONSUMMATION OF THE PLAN, THE ADMINISTRATION OF THE PLAN, THE
PROPERTY TO BE LIQUIDATED AND/OR DISTRIBUTED UNDER THE PLAN OR
ANY PREPETITION OR POSTPETITION ACT TAKEN OR OMITTED TO BE TAKEN
IN CONNECTION WITH OR IN CONTEMPLATION OF THE LIQUIDATION OF THE
DEBTORS, EXCEPT FOR THEIR WILLFUL OR GROSS NEGLIGENCE AS
DETERMINED BY A FINAL ORDER OF A COURT OF COMPETENT JURISDICTION,
AND IN ALL RESPECTS SHALL BE ENTITLED TO RELY REASONABLY UPON THE
ADVICE OF COUNSEL WITH RESPECT TO THEIR DUTIES AND
RESPONSIBILITIES UNDER THE PLAN.

     THE FOREGOING PARAGRAPH SHALL APPLY TO ATTORNEYS TO THE
GREATEST EXTENT PERMISSIBLE UNDER APPLICABLE BAR RULES AND CASE
LAW.

         D.     Releases by the Debtors

      PURSUANT TO BANKRUPTCY CODE SECTION 1123(B),               AND
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE PLAN OR THE
CONFIRMATION ORDER, ON AND AFTER THE EFFECTIVE DATE, FOR GOOD
AND VALUABLE CONSIDERATION, THE ADEQUACY OF WHICH IS HEREBY
CONFIRMED, THE RELEASED PARTIES SHALL BE DEEMED RELEASED BY THE
DEBTORS AND THE ESTATES FROM ANY AND ALL CLAIMS, OBLIGATIONS,
DEBTS, RIGHTS, SUITS, DAMAGES, CAUSES OF ACTION, REMEDIES, AND
LIABILITIES WHATSOEVER, INCLUDING DERIVATIVE CLAIMS ASSERTED OR
ASSERTABLE ON BEHALF OF THE DEBTORS OR THE ESTATES, AS APPLICABLE,
WHETHER KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, EXISTING OR
HEREINAFTER ARISING, IN LAW, EQUITY, OR OTHERWISE, THAT ANY OF THE
DEBTORS OR THE ESTATES, AS APPLICABLE, WOULD HAVE BEEN LEGALLY
ENTITLED TO ASSERT IN ITS OWN RIGHT, OR ON BEHALF OF THE HOLDER OF
ANY CLAIM OR INTEREST OR OTHER ENTITY, BASED ON OR RELATING TO, OR
IN ANY MANNER ARISING FROM, IN WHOLE OR IN PART, THE DEBTORS, THE
CHAPTER 11 CASES, THE PURCHASE, SALE, TRANSFER, OR RESCISSION OF THE
PURCHASE, SALE, OR TRANSFER OF ANY DEBT, SECURITY, ASSET, RIGHT, OR
INTEREST OF THE DEBTORS, THE SUBJECT MATTER OF, OR THE
TRANSACTIONS OR EVENTS GIVING RISE TO, ANY CLAIM OR INTEREST THAT
IS TREATED IN THE PLAN, THE BUSINESS OR CONTRACTUAL ARRANGEMENTS
BETWEEN THE DEBTORS AND ANY RELEASED PARTY, THE RESTRUCTURING
OF CLAIMS AND INTERESTS PRIOR TO OR IN THE CHAPTER 11 CASES, THE
NEGOTIATION, FORMULATION, OR PREPARATION OF THE PLAN AND ANY
OTHER AGREEMENTS OR DOCUMENTS EFFECTUATING THE PLAN, OR

                                           35
72709057.12
              Case 20-10166-JTD        Doc 1154    Filed 10/29/20   Page 41 of 54




RELATED AGREEMENTS, INSTRUMENTS, OR OTHER DOCUMENTS, AND ANY
OTHER ACT OR OMISSION, TRANSACTION, AGREEMENT, EVENT, OR OTHER
OCCURRENCE TAKING PLACE ON OR BEFORE THE EFFECTIVE DATE
RELATING TO THE DEBTORS OR THE ESTATES. FOR PURPOSES OF THE
RELEASES CONTAINED IN THE PLAN, THE LIQUIDATING DEBTOR IS DEEMED
TO BE A SUCCESSOR TO THE ESTATES AND, THEREFORE, IS BOUND BY THE
RELEASES CONTAINED IN THE PLAN.

       ENTRY OF THE CONFIRMATION ORDER SHALL, SUBJECT TO THE
OCCURRENCE OF THE EFFECTIVE DATE, CONSTITUTE THE BANKRUPTCY
COURT’S APPROVAL OF THE RELEASE OF THE RELEASED PARTIES BY THE
DEBTORS AND THE ESTATES, WHICH INCLUDES BY REFERENCE EACH OF THE
RELATED PROVISIONS AND DEFINITIONS CONTAINED HEREIN, AND FURTHER,
SHALL CONSTITUTE THE BANKRUPTCY COURT’S FINDING THAT THE
RELEASE OF THE RELEASED PARTIES BY THE DEBTORS AND THE ESTATES IS:
(A) IN EXCHANGE FOR THE GOOD AND VALUABLE CONSIDERATION PROVIDED
BY THE RELEASED PARTIES; (B) A GOOD FAITH SETTLEMENT AND
COMPROMISE OF THE CLAIMS RELEASED BY THE DEBTORS OR THE ESTATES;
(C) IN THE BEST INTERESTS OF THE DEBTORS, THE ESTATES AND ALL
HOLDERS OF CLAIMS AND INTERESTS; (D) FAIR, EQUITABLE, AND
REASONABLE; (E) GIVEN AND MADE AFTER DUE NOTICE AND OPPORTUNITY
FOR HEARING; AND (F) A BAR TO THE DEBTORS OR THE ESTATES ASSERTING
ANY CLAIM OR CAUSE OF ACTION RELEASED PURSUANT TO THE RELEASE BY
THE DEBTORS OR THE ESTATES.

         E.     Third Party Releases

     EFFECTIVE AS OF THE EFFECTIVE DATE, EACH OF THE RELEASING
PARTIES CONCLUSIVELY, ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY,
AND FOREVER RELEASES (AND EACH ENTITY SO RELEASED SHALL BE
DEEMED RELEASED BY THE RELEASING PARTIES) EACH AND ALL OF THE
RELEASED PARTIES, AND THEIR RESPECTIVE PROPERTY FROM ANY AND ALL
CLAIMS, INTERESTS, OBLIGATIONS, RIGHTS, SUITS, DAMAGES, CAUSES OF
ACTION, REMEDIES, AND LIABILITIES WHATSOEVER (OTHER THAN FOR
ILLEGAL CONDUCT, GROSS NEGLIGENCE, BAD FAITH, OR FRAUD), INCLUDING
WITH RESPECT TO ANY RIGHTS OR CLAIMS THAT COULD HAVE BEEN
ASSERTED AGAINST ANY OR ALL OF THE RELEASED PARTIES WITH RESPECT
TO ANY DERIVATIVE CLAIMS, ASSERTED OR ASSERTABLE ON BEHALF OF THE
DEBTORS, OR THE ESTATES, AS APPLICABLE, WHETHER KNOWN OR
UNKNOWN, FORESEEN OR UNFORESEEN, EXISTING OR HEREINAFTER
ARISING, IN LAW, EQUITY, OR OTHERWISE, THAT SUCH ENTITY WOULD HAVE
BEEN LEGALLY ENTITLED TO ASSERT (WHETHER INDIVIDUALLY OR
COLLECTIVELY), BASED ON OR RELATING TO, OR IN ANY MANNER ARISING
FROM, IN WHOLE OR IN PART, THE DEBTORS, THE CHAPTER 11 CASES, THE
PURCHASE, SALE, TRANSFER, OR RESCISSION OF THE PURCHASE, SALE, OR
TRANSFER OF ANY DEBT, SECURITY, ASSET, RIGHT, OR INTEREST OF THE
DEBTORS, THE SUBJECT MATTER OF, OR THE TRANSACTIONS OR EVENTS

                                              36
72709057.12
              Case 20-10166-JTD        Doc 1154       Filed 10/29/20    Page 42 of 54




GIVING RISE TO, ANY CLAIM OR INTEREST THAT IS TREATED IN THE PLAN,
THE BUSINESS OR CONTRACTUAL ARRANGEMENTS BETWEEN THE DEBTORS
AND ANY RELEASED PARTY, THE RESTRUCTURING OR ANY ALLEGED
RESTRUCTURING OR REORGANIZATION OF CLAIMS AND INTERESTS PRIOR
TO OR IN THE CHAPTER 11 CASES, THE NEGOTIATION, FORMULATION, OR
PREPARATION OF THE PLAN AND ANY OTHER AGREEMENTS OR DOCUMENTS
EFFECTUATING THE PLAN, OR RELATED AGREEMENTS, INSTRUMENTS, OR
OTHER DOCUMENTS (INCLUDING, FOR THE AVOIDANCE OF DOUBT,
PROVIDING ANY LEGAL OPINION REQUESTED BY ANY ENTITY REGARDING
ANY TRANSACTION, CONTRACT, INSTRUMENT, DOCUMENT, OR OTHER
AGREEMENT CONTEMPLATED BY THE PLAN OR THE RELIANCE BY ANY
RELEASED PARTY ON THE PLAN OR THE CONFIRMATION ORDER IN LIEU OF
SUCH LEGAL OPINION), AND ANY OTHER ACT OR OMISSION, TRANSACTION,
AGREEMENT, EVENT, OR OTHER OCCURRENCE TAKING PLACE ON OR
BEFORE THE EFFECTIVE DATE RELATING TO THE DEBTORS OR THE ESTATES,
PROVIDED THAT NOTHING IN THIS PLAN SHALL CONSTITUTE A RELEASE OF
THE PRIOR OWNERS BY KROGER.

     ENTRY OF THE CONFIRMATION ORDER SHALL, SUBJECT TO THE
OCCURRENCE OF THE EFFECTIVE DATE, CONSTITUTE THE BANKRUPTCY
COURT’S APPROVAL, PURSUANT TO BANKRUPTCY RULE 9019, OF THE THIRD
PARTY RELEASE, WHICH INCLUDES BY REFERENCE EACH OF THE RELATED
PROVISIONS AND DEFINITIONS CONTAINED HEREIN, AND, FURTHER, SHALL
CONSTITUTE THE BANKRUPTCY COURT’S FINDING THAT THE THIRD PARTY
RELEASES ARE: (A) IN EXCHANGE FOR THE GOOD AND VALUABLE
CONSIDERATION PROVIDED BY THE RELEASED PARTIES; (B) A GOOD FAITH
SETTLEMENT AND COMPROMISE OF THE CLAIMS RELEASED BY THE
RELEASING PARTIES; (C) IN THE BEST INTERESTS OF THE DEBTORS, THE
ESTATES AND ALL HOLDERS OF CLAIMS AND INTERESTS; (D) FAIR,
EQUITABLE AND REASONABLE; (E) GIVEN AND MADE AFTER DUE NOTICE AND
OPPORTUNITY FOR HEARING; (F) CONSENSUAL; AND (G) A BAR TO ANY OF THE
RELEASING PARTIES ASSERTING ANY CLAIM OR CAUSE OF ACTION RELEASED
PURSUANT TO THE THIRD PARTY RELEASE.

         F.     Substantive Consolidation

         In connection with confirmation of the Plan, the Debtors assert the Plan substantively
consolidates the Estates of all of the Debtors (other than Lucky’s Market GP 2, LLC and LFM
Stores, LLC) into a single consolidated estate for all purposes associated with confirmation and
consummation of the Plan, including voting on the Plan and distributions under the Plan. See
generally, In re SportCo Holdings, Inc. (19-11299-LSS), Nov. 1, 2019 Hearing Transcript, 18:24
– 27:24 [Docket No. 515] and Order Confirming Debtors’ Fourth Amended Combined Disclosure
Statement and Joint Chapter 11 Plan of Liquidation [Docket No. 525] (Bankr. D. Del. Nov. 6,
2019). On the Effective Date: (i) all assets and liabilities of the Debtors (other than Lucky’s Market
GP 2, LLC and LFM Stores, LLC) will, solely for voting and Distribution purposes, be treated as
if they were merged, (ii) each Claim, including General Unsecured Claims, against the Debtors
will be deemed a single Claim against, and a single obligation of, the Debtors, (iii) any Claim filed

                                                 37
72709057.12
              Case 20-10166-JTD       Doc 1154        Filed 10/29/20    Page 43 of 54




or to be filed in the Chapter 11 Cases will be deemed a single Claim against all of the Debtors, (iv)
all guarantees of any Debtor of the payment, performance, or collection of obligations of any other
Debtor shall be eliminated and canceled, (v) all transfers, disbursements and Distributions on
account of Claims made by or on behalf of any of the Debtors’ Estates hereunder will be deemed
to be made by or on behalf of all of the Debtors’ Estates, and (vi) any obligation of the Debtors as
to Claims will be deemed to be one obligation of all of the Debtors. Holders of Allowed Claims
entitled to Distributions under the Plan shall be entitled to their share of assets available for
Distribution to such Claim without regard to which Debtor was originally liable for such Claim.
Except as set forth herein, such substantive consolidation shall not (other than for purposes related
to the Plan) affect the legal and corporate structures of the Debtors.

         Substantive consolidation is appropriate for a number of reasons. Subject to the
Committee’s challenge rights, the Prepetition Secured Lender obtained a lien on substantially all
of the personal property assets of the Debtors prepetition, all as set forth in greater detail in the
Prepetition Secured Loan Documents, the motion to approve the use of cash collateral, and the
various Orders approving the use of cash collateral. The Prepetition Secured Lender’s obligations
are guaranteed by LMPC and LMOC. Regardless of corporate formalities, subject to the
Committee’s challenge rights, the Prepetition Secured Lender has a lien on substantially all of the
Debtors’ assets.

         Before the Petition Date, the Prepetition Secured Lender extended credit to LMPC and
LMOC. Under the Prepetition Secured Loan documents, the Prepetition Secured Lender received
combined financial reports from the Debtors and calculated covenant compliance based on the
assets and liabilities of all the Debtor entities. The reporting requirements and financial covenants
that the Debtors were subject to prior to the Petition Date indicate the Prepetition Secured Lender
relied on the collective identity of the Debtors as prepetition borrowers and prepetition guarantors
when extending credit.

       The Debtors have not allocated professional fees and the cost of administering the Chapter
11 Cases amongst all of the Debtors. The restructuring costs have been booked on a consolidated
basis.

         Substantive consolidation of the Debtors’ Estates avoids the inefficiency of proposing and
voting in respect of entity-specific Claims where there would be no impact on distributions. The
Debtors, the Prepetition Secured Lender, and the Committee believe creditors would receive less
under separate plans than they stand to receive under the Plan because, in accordance with the
Global Settlement, the Plan provides for a recovery on account of General Unsecured Claims that
Holders of such Claims would not otherwise receive. The benefits of substantive consolidation
outweigh any potential harm to Creditors.

         Sections 105(a) and 1123(a)(5) of the Bankruptcy Code empower a bankruptcy court to
authorize substantive consolidation pursuant to a chapter 11 plan over the objections of creditors.
In re Owens Corning, 419 F.3d 195 (3d Cir. 2005). The Third Circuit in Owens Corning discussed
at length substantive consolidation in bankruptcy proceedings, as well as its genesis and the impact
it has on a debtors’ creditors and their rights and recoveries. The Third Circuit provided the
following baseline standards for approval of non-consensual substantive consolidation, while


                                                 38
72709057.12
              Case 20-10166-JTD         Doc 1154       Filed 10/29/20     Page 44 of 54




leaving the trial court with discretion to assess what facts are necessary to meet these standards:
(1) prepetition the debtors disregarded separateness so significantly that their creditors relied on
the breakdown of entity borders and treated them as one entity; or (2) postpetition their assets and
liabilities are so scrambled that separating them is prohibitive and hurts all creditors. Id. at 211.

        Substantive consolidation is also appropriate where the parties consent to it. See Schroeder
v. New Century Liquidating Trust (In re New Century TRS Holdings, Inc.), 407 B.R. 576, 591 (D.
Del. 2009).

          Here, where the Debtors assert the Plan substantively consolidates the Estates, the entry
of the Confirmation Order constitutes approval by the Bankruptcy Court of the substantive
consolidation of the Debtors and their respective Estates (other than Lucky’s Market GP 2, LLC
and LFM Stores, LLC) for all purposes relating to the Plan, including for purposes of voting,
confirmation, and distributions. The Plan substantively consolidates the Estates, therefore, for all
purposes associated with the confirmation and consummation of the Plan, all assets and liabilities
of the Debtors (other than Lucky’s Market GP 2, LLC and LFM Stores, LLC) will be treated as
though they merged into a single economic unit, and all guarantees by any Debtor of the
obligations of any other Debtor, to the extent such exist, will be considered eliminated so that any
Claim and guarantee thereof by any other Debtor, as well as any joint and several liability of any
Debtor with respect to any other Debtor, will be treated as one collective obligation of the Debtors.
Moreover, (a) no distribution will be made under the Plan on account of any Intercompany Claims
held by any one of the Debtors in any of the other Debtors except to the extent necessary to
effectuate the substantive consolidation provided for in the Plan, (b) all guarantees of any one of
the Debtors of the obligations of any of the other Debtors, to the extent any exist, will be eliminated
so that any Claim against any one of the Debtors, and any guaranty thereof executed by any of the
other Debtors, will be one obligation of the consolidated Debtors’ Estates, and (c) every Claim
that is timely filed or to be filed in the Chapter 11 Cases of any of the Debtors will be deemed filed
against the consolidated Estates and will be one Claim against, and one obligation of, the Estates.

         Additionally, any holder of multiple Allowed Claims against more than one Debtor that
arise from the contractual, joint, joint and several, or several liability of such Debtors, the guaranty
by one Debtor of another Debtor’s obligation or other similar circumstances, will be entitled to
one Allowed Claim that, in the aggregate, does not exceed the amount of the underlying Claim
giving rise to such multiple Claims. Claims against more than one of the Debtors arising from the
same injury, damage, cause of action, or common facts will be Allowed only once as if such Claim
were against a single Debtor.

       The Debtors believe that substantive consolidation is in the best interest of General
Unsecured Creditors.

        If the Debtors seek and receive approval of substantive consolidations, to avoid additional
administrative expense, then the Debtors shall be authorized to submit an order to the Bankruptcy
Court under certification of counsel that is in form and substance reasonably acceptable to the U.S.
Trustee and the Committee that closes each of the Chapter 11 Cases, except for Lucky’s Market
Parent Company, LLC’s Chapter 11 Case. The Debtors’ consolidated estate would thereafter be
administered through Lucky’s Market Parent Company, LLC’s Chapter 11 Case. Once the Plan


                                                  39
72709057.12
              Case 20-10166-JTD         Doc 1154        Filed 10/29/20     Page 45 of 54




has been fully administered, the Liquidating Debtor would thereafter file a final report and a
motion seeking a Final Decree of the one remaining Estate.

IX.      LIQUIDATING TRUST

         A.     Establishment of the Liquidating Trust.

         All Assets of the Liquidating Debtor shall be transferred to a Liquidating Trust for the
benefit of holders of Allowed Claims no later than January 15, 2022, to the extent not previously
disposed or distributed, and the Liquidating Debtor shall be dissolved without any further action
no later than the following business day. The Liquidating Debtor may determine at any time
whether it is in its best interest to establish a Liquidating Trust as of an earlier date. The Liquidating
Debtor and the Liquidating Trustee shall execute the Liquidating Trust Agreement, and shall take
all other necessary steps to establish the Liquidating Trust for the benefit of Liquidating Trust
Beneficiaries. In the event of any conflict between the terms of this Article IX.A and the terms of
the Liquidating Trust Agreement as such conflict relates to the establishment of the Liquidating
Trust, the terms of this Article IX.A shall govern. The Liquidating Trust Agreement may provide
powers, duties, and authorities in addition to those explicitly stated herein, but only to the extent
that such powers, duties, and authorities do not adversely affect the status of the Liquidating Trust
as a “liquidating trust” for United States federal income tax purposes.

         B.     Purpose of the Liquidating Trust.

         The Liquidating Trust shall be established for the sole purpose of liquidating and
distributing the Liquidating Trust Assets, in consultation with Kroger and/or the Creditor
Representative as appropriate, in accordance with Treasury Regulation section 301.7701-4(d),
with no objective to continue or engage in the conduct of a trade or business.

         C.     Liquidating Trust Assets.

         The Liquidating Trust shall consist of Liquidating Trust Assets. After the creation of the
Liquidating Trust pursuant to Article IX.A of the Plan, the Liquidating Debtor shall transfer all of
the Liquidating Trust Assets to the Liquidating Trust. Liquidating Trust Assets may be transferred
subject to certain liabilities, as provided in the Liquidating Trust Agreement. Such transfer shall
be exempt from any stamp, real estate transfer, mortgage reporting or other similar tax to which
the exemption under section 1146 of the Bankruptcy Code applies.

         D.     Administration of the Liquidating Trust.

         The Liquidating Trust shall be administered by the Liquidating Trustee pursuant to the
Liquidating Trust Agreement and the Plan. In the event of an inconsistency between the Plan and
the Liquidating Trust Agreement as such conflict relates to anything other than the establishment
of the Liquidating Trust, the Liquidating Trust Agreement shall control so long as such conflict
does not adversely affect the status of the Liquidating Trust as a “liquidating trust” for United
States federal income tax purposes.




                                                   40
72709057.12
              Case 20-10166-JTD        Doc 1154        Filed 10/29/20    Page 46 of 54




         E.     Liquidating Trustee’s Tax Power for Debtors.

        The Liquidating Trustee shall have the same authority and responsibility in respect of all
taxes of the Debtors and the Liquidating Debtor, and to the same extent, as if the Liquidating
Trustee were the Debtors and the Liquidating Debtor.

         F.     Cash Investments.

         The Liquidating Trustee may invest Cash (including any earnings thereon or proceeds
therefrom); provided, however, that such investments are investments permitted to be made by a
“liquidating trust” within the meaning of Treasury Regulation section 301.7701-4(d), as reflected
therein, or under applicable Internal Revenue Service guidelines, rulings or other controlling
authorities.

         G.     Distribution of Liquidating Trust Interests.

         The Liquidating Trustee shall, at least semi-annually, distribute to the holders of Allowed
Claims on account of their Liquidating Trust Interests certain Cash on Hand (including any Cash
received from the Debtors and treating any permissible investment as Cash for purposes of this
Article IX.G), less such amounts that may be reasonably necessary to (a) meet contingent liabilities
and to maintain the value of the Liquidating Trust Assets during liquidation, (b) pay reasonable
incurred or anticipated expenses (including, without limitation, any taxes imposed on or payable
by the Debtors or Liquidating Trust or in respect of the Liquidating Trust Assets), (c) satisfy
Disputed Claims, or (d) satisfy other liabilities incurred or anticipated by such Liquidating Trust
in accordance with the Plan or Liquidating Trust Agreement; provided, however, that the
Liquidating Trustee shall not be required to make a Distribution pursuant to this Article IX.G of
the Plan if such Liquidating Trustee determines that the expense associated with making the
Distribution would likely utilize a substantial portion of the amount to be distributed, thus making
the Distribution impracticable.

         H.     Federal Income Tax Treatment of Liquidating Trust.

        In furtherance of this Article IX of the Plan, (i) the Liquidating Trust shall be structured to
qualify as a “liquidating trust” within the meaning of Treasury Regulation section 301.7701-4(d)
and in compliance with Revenue Procedure 94-45, 1994-2 C.B. 684, and, thus, as a “grantor trust”
within the meaning of sections 671 through 679 of the Tax Code to the holders of Liquidating
Trust Interests, consistent with the terms of the Plan; (ii) the sole purpose of the Liquidating Trust
shall be the liquidation and distribution of the Liquidating Trust Assets in accordance with
Treasury Regulation section 301.7701-4(d), including the resolution of General Unsecured Claims
in accordance with this Plan, with no objective to continue or engage in the conduct of a trade or
business; (iii) all parties (including the Debtors and the Estates, the Liquidating Debtor, holders of
Liquidating Trust Interests and the Liquidating Trustee) shall report consistently with such
treatment (including the deemed receipt of the underlying assets, subject to applicable liabilities
and obligations, by the holders of Liquidating Trust Interests, followed by the deemed transfer of
such assets to the Liquidating Trust); (iv) all parties shall report consistently with the valuation of
the Liquidating Trust Assets transferred to the Liquidating Trust as determined by the Liquidating
Trustee (or its designee); (v) the Liquidating Trustee shall be responsible for filing returns for the

                                                  41
72709057.12
              Case 20-10166-JTD        Doc 1154       Filed 10/29/20    Page 47 of 54




Liquidating Trust as a grantor trust pursuant to Treasury Regulation section 1.671-4(a); and (vi)
the Liquidating Trustee shall annually send to each holder of Liquidating Trust Interests a separate
statement regarding the receipts and expenditures of the trust as relevant for United States federal
income tax purposes.

        Subject to definitive guidance from the Internal Revenue Service or a court of competent
jurisdiction to the contrary (including the receipt by the Liquidating Trustee of a private letter
ruling if the Liquidating Trustee so requests one, or the receipt of an adverse determination by the
Internal Revenue Service upon audit if not contested by the Liquidating Trustee), the Liquidating
Trustee may timely elect to (a) treat any portion of the Liquidating Trust allocable to Disputed
Claims as a “disputed ownership fund” governed by Treasury Regulation section 1.468B-9 (and
make any appropriate elections) and (b) to the extent permitted by applicable law, report
consistently with the foregoing for state and local income tax purposes. If a “disputed ownership
fund” election is made, all parties (including the Liquidating Debtor, the holders of Liquidating
Trust Interests and the Liquidating Trustee) shall report for United States federal, state, and local
income tax purposes consistently with the foregoing. As to any assets allocable to, or retained on
account of, Disputed Claims, all distributions shall be net of any expenses, including taxes, relating
to the retention or disposition of such assets, and the Liquidating Trustee shall be responsible for
payment, solely out of the assets of such retained assets, of any taxes imposed on or in respect of
such assets. All parties (including, without limitation, the Liquidating Debtor, the Liquidating
Trustee and the holders of Liquidating Trust Interests) will be required to report for tax purposes
consistently with the foregoing.

        The Liquidating Trustee may request an expedited determination of taxes of the
Liquidating Trust, including any reserve for Disputed Claims, or of the Debtors or the Liquidating
Debtor under Section 505(b) of the Bankruptcy Code for all tax returns filed for, or on behalf of,
such Liquidating Trust or the Debtors or the Liquidating Debtor for all taxable periods through the
dissolution of the Liquidating Trust.

         I.     Dissolution.

          The Liquidating Trustee and Liquidating Trust shall be discharged or dissolved, as the
case may be, at such time as (i) all of the Liquidating Trust Assets have been distributed pursuant
to the Plan and the Liquidating Trust Agreement, (ii) the Liquidating Trustee determines, in its
sole discretion, that the administration of any remaining Liquidating Trust Assets is not likely to
yield sufficient additional Liquidating Trust proceeds to justify further pursuit, or (iii) all
Distributions required to be made by the Liquidating Trustee under the Plan and the Liquidating
Trust Agreement have been made; provided, however, that in no event shall the Liquidating Trust
be dissolved later than five (5) years from the creation of the Liquidating Trust pursuant to Article
IX.A of the Plan unless the Bankruptcy Court, upon motion within the six-month period prior to
the fifth (5th) anniversary (or within the six-month period prior to the end of an extension period),
determines that a fixed period extension (not to exceed three (3) years, together with any prior
extensions, without a favorable private letter ruling from the Internal Revenue Service or an
opinion of counsel satisfactory to the Liquidating Trustee that any further extension would not
adversely affect the status of the trust as the Liquidating Trust for United States federal income tax
purposes) is necessary to facilitate or complete the recovery and liquidation of the Liquidating
Trust Assets.

                                                 42
72709057.12
               Case 20-10166-JTD        Doc 1154        Filed 10/29/20   Page 48 of 54




         If at any time the Liquidating Trustee determines, in reliance upon such professionals as
the Liquidating Trustee may retain, that the expense of administering the Liquidating Trust so as
to make a final Distribution to Liquidating Trust Beneficiaries is likely to exceed the value of the
assets remaining in the Liquidating Trust, the Liquidating Trustee may apply to the Bankruptcy
Court for authority to (i) reserve any amount necessary to dissolve the Liquidating Trust, (ii) donate
any balance to a charitable organization (A) described in section 501(c)(3) of the Tax Code, (B)
exempt from United States federal income tax under section 501(a) of the Tax Code, (C) not a
“private foundation”, as defined in section 509(a) of the Tax Code, and (D) that is unrelated to the
Debtors, the Liquidating Trust, and any insider of the Liquidating Trustee, and (iii) dissolve the
Liquidating Trust.

X.       RIGHTS AND AUTHORITY OF THE CREDITOR REPRESENTATIVE

        Following the Effective Date, the Creditor Representative shall have the following rights,
duties and authorities:

         (1)     The Committee shall select the Creditor Representative prior to the Effective Date;

         (2)     The Creditor Representative shall be charged with (a) overseeing the Distributions
                 to the Creditors under Class 4 of the Plan, (b) protecting the rights, benefits and
                 interests of the Holders of General Unsecured Claims in the General Unsecured
                 Claims Class A Recovery Pool, (c) ensuring that all Cash, Cash on Hand, Identified
                 Assets, and Assets are properly allocated and distributed in accordance with the
                 terms of the Plan, (d) resolving with the Liquidating Debtor or otherwise litigating
                 any disputes or uncertainties concerning the proper allocation of costs, fees and
                 expenses incurred in administrating the Estates after depletion of the funds
                 available in the Wind-Down Budget, (e) resolving with the Liquidating Debtor or
                 otherwise litigating any disputes or uncertainties concerning the Wind-Down
                 Reserve, and (f) otherwise exercising any rights, duties, or authorities specified for
                 the Creditor Representative in this Plan;

         (3)     The Creditor Representative shall have standing to object to and be heard on any
                 matter brought before the Bankruptcy Court, including any appeal thereof,
                 including without limitation the allowance, disallowance, classification,
                 reclassification or estimation of any Administrative Expense Claim, Priority Tax
                 Claim, Priority Claim, and/or General Unsecured Claim in the General Unsecured
                 Claims Class A Recovery Pool or General Unsecured Claims Class B Recovery
                 Pool solely in the event a Claim is reclassified from a Class B Claim to a Class A
                 Claim;

         (4)     The Creditor Representative has the right to retain professionals to assist in the
                 exercise of his or her duties and responsibilities under the Plan; it shall not be a
                 conflict for the Creditor Representative to retain any of the professionals previously
                 retained by the Committee; and

         (5)     The Liquidating Debtor shall pay the reasonable fees and expenses incurred by
                 Creditor Representative and his or her professionals from the Wind-Down Reserve;

                                                   43
72709057.12
                Case 20-10166-JTD         Doc 1154       Filed 10/29/20     Page 49 of 54




                  provided, however, any fees and expenses incurred by the Creditor Representative
                  and his or her professionals in excess of $150,000 in the aggregate shall be paid
                  solely from the funds in the General Unsecured Claims Class A Recovery Pool.

XI.      RETENTION OF JURISDICTION

        Following the Confirmation Date and the Effective Date, the Bankruptcy Court shall retain
jurisdiction for the following purposes:

         (1)      to hear and determine any objections to Claims and to address any issues relating
                  to Disputed Claims;

         (2)      to enter and implement such orders as may be appropriate in the event the
                  Confirmation Order is for any reason stayed, revoked, modified, or vacated;

         (3)      to issue such orders in aid of execution and consummation of the Plan, to the extent
                  authorized by Bankruptcy Code section 1142;

         (4)      to consider any amendments to or modifications of the Plan, to cure any defect or
                  omission, or to reconcile any inconsistency in any order of the Bankruptcy Court,
                  including, without limitation, the Confirmation Order;

         (5)      to hear and determine all requests for compensation and reimbursement of expenses
                  to the extent allowed by the Bankruptcy Court under Bankruptcy Code sections 330
                  or 503;

         (6)      to hear and determine disputes arising in connection with the interpretation,
                  implementation, or enforcement of the Plan;

         (7)      to hear and determine disputes arising in connection with the interpretation,
                  implementation, or enforcement of any order entered by the Bankruptcy Court;

         (8)      to hear and determine matters concerning state, local, and federal taxes in
                  accordance with Bankruptcy Code sections 346, 505, and 1146, including any
                  requests for expedited determinations under section 505(b) of the Bankruptcy Code
                  filed, or to be filed, with respect to tax returns of the Debtors and of any Liquidating
                  Trusts for any and all taxable periods ending after the Petition Date through the
                  Closing Date;

         (9)      to hear and determine any application, motion, objection or other matter Filed by
                  the Creditor Representative;

         (10)     to hear any other matter not inconsistent with the Bankruptcy Code;

         (11)     to enter the Final Decree;

         (12)     to ensure that Distributions to Holders of Allowed Claims are accomplished
                  pursuant to the provisions of the Plan;


                                                    44
72709057.12
                Case 20-10166-JTD        Doc 1154       Filed 10/29/20    Page 50 of 54




         (13)     to decide or resolve any motions, adversary proceedings, contested or litigated
                  matters, and any other matters and grant or deny any applications involving the
                  Debtors that may be pending on the Effective Date;

         (14)     to issue injunctions, enter and implement other orders, or take such other actions as
                  may be necessary or appropriate to restrain interference by any Person or Entity
                  with the occurrence of the Effective Date or enforcement of the Plan, except as
                  otherwise provided herein;

         (15)     to determine any other matters that may arise in connection with or related to the
                  Plan, the Confirmation Order, or any contract, instrument, release, indenture, or
                  other agreement or document created or implemented in connection with the Plan;

         (16)     to determine any other matters that may arise in connection with or related to any
                  Order approving the sale of an asset of the Estates or any contract, instrument,
                  release, indenture, or other agreement or document created or implemented in
                  connection with any order entered by the Bankruptcy Court;

         (17)     to enforce, interpret, and determine any disputes arising in connection with any
                  stipulations, orders, judgments, injunctions, exculpations, and rulings entered in
                  connection with the Chapter 11 Cases (whether or not the Chapter 11 Cases have
                  been closed);

         (18)     to resolve disputes concerning any reserves with respect to Disputed Claims or the
                  administration thereof;

         (19)     to hear and determine any matter raised by the Creditor Representative; and

         (20)     to resolve any disputes concerning whether a Person or Entity had sufficient notice
                  of the Chapter 11 Cases, the Bar Date, or the Confirmation Hearing for the purpose
                  of determining whether a Claim or Interest is discharged hereunder, or for any other
                  purpose.

XII.     MISCELLANEOUS PROVISIONS

         A.       Amendment or Modification of the Plan

        The Debtors, in consultation with the Prepetition Secured Lender, and, the Committee to
the extent the economic recovery of Holders in Class 4 is adversely impacted by such amendments,
may modify the Plan at any time after Confirmation and before substantial consummation,
provided that the Plan, as modified, meets the requirements of Bankruptcy Code sections 1122 and
1123 and the circumstances warrant such modifications. A Holder of a Claim that has accepted the
Plan shall be deemed to have accepted such Plan as modified if the proposed alteration, amendment
or modification does not materially and adversely change the treatment of the Claim of such
Holder.




                                                   45
72709057.12
              Case 20-10166-JTD       Doc 1154       Filed 10/29/20    Page 51 of 54




         B.     Exhibits/Schedules

       All exhibits and schedules to the Disclosure Statement and the Plan Supplement are
incorporated into and are part of the Plan as if set forth in full herein.

         C.     Plan Supplement

         The Debtors will File the Plan Supplement by _____ __, 2020 at 4:00 p.m.

         D.     Filing of Additional Documents

        On or before substantial consummation of the Plan, the Liquidating Debtor shall File with
the Bankruptcy Court such agreements and other documents as may be necessary or appropriate
to effectuate and further evidence the terms and conditions of the Plan.

         E.     Binding Effect of Plan

        The Plan shall be binding upon and inure to the benefit of the Debtors, the Holders of
Claims, the Holders of Equity Interests, and their respective successors and assigns.
Notwithstanding anything to the contrary herein, nothing in the Plan modifies, alters, or amends
the respective rights and obligations of the Debtors or the purchasers of any asset of the Estates
under the applicable sale Order, the asset purchase agreement [Docket Nos. 569, 574, 589, 590,
618, 619, 629, 659, 673, 702, 706, 715, 755, 930, and 951], or any other document governing such
sale.

         F.     Governing Law

        Except as required by the Bankruptcy Code, the Bankruptcy Rules, or the Local Rules, the
rights and obligations arising under the Plan shall be governed by, and construed and enforced in
accordance with the laws of the State of Delaware.

         G.     Time

        To the extent that any time for the occurrence or happening of an event as set forth in the
Plan falls on a day that is not a Business Day, the time for the next occurrence or happening of
said event shall be extended to the next Business Day.

         H.     Severability

        Should any provision of the Plan be deemed unenforceable after the Effective Date, such
determination shall in no way limit or affect the enforceability and operative effect of any and all
other provisions of the Plan.

         I.     Revocation

       The Debtors, in consultation with the Prepetition Secured Lender and the Committee,
reserve the right to revoke and withdraw the Plan prior to the entry of the Confirmation Order. If
the Debtors revoke or withdraw the Plan, the Plan shall be deemed null and void, and nothing


                                                46
72709057.12
              Case 20-10166-JTD       Doc 1154        Filed 10/29/20    Page 52 of 54




contained herein shall be deemed to constitute a waiver or release of any claims by or against the
Debtors, any other Person, or to prejudice in any manner the rights of such parties in any further
proceedings involving the Debtors.

         J.     Dissolution of the Committee

       On the Effective Date, the Committee shall dissolve and its members deemed released of
any continuing duties, responsibilities and obligations in connection with the Chapter 11 Cases or
the Plan and its implementation, and the retention and employment of the Committee’s
Professionals shall terminate, except with respect to: (a) prosecuting applications for
Professionals’ compensation and reimbursement of expenses incurred as a member of the
Committee; (b) asserting, disputing and participating in resolution of Professional Fee Claims; or
(c) prosecuting or participating in any appeal of the Confirmation Order or any request for
consideration thereof. Upon the resolution of (a) through (c), the Committee shall be immediately
dissolved, and released.

         K.     Claims Agent

        Omni, in its capacity as Claims and Noticing Agent and as Administrative Agent, shall be
relieved of such duties on the date of the entry of the Final Decree or upon written notice by the
Debtors or Liquidating Debtor, and subject to approval by the Bankruptcy Court.

         L.     Inconsistency

       To the extent that the Plan conflicts with or is inconsistent with any agreement related to
the Plan, the provisions of the Plan shall control.

         M.     No Admissions

      Notwithstanding anything herein to the contrary, nothing contained in the Plan shall be
deemed an admission by any Entity with respect to any matter set forth herein.

         N.     Reservation of Rights

        Except as expressly set forth herein, the Plan shall have no force or effect unless the
Bankruptcy Court shall enter the Confirmation Order. The filing of the Plan, any statement or
provision contained herein, or the taking of any action by the Debtors with respect to the Plan shall
be or shall be deemed to be an admission or waiver of any rights of the Debtors, Holders of Claims,
or Holders of Equity Interests before the Effective Date.

         O.     Compromise of Controversies

        Pursuant to Bankruptcy Rule 9019, and in consideration for the classification, distribution,
and other benefits provided under the Plan, the provisions of the Plan shall constitute a good faith
compromise and settlement of all Claims or controversies resolved pursuant to the Plan and in the
Chapter 11 Cases, including the Global Settlement. The entry of the Confirmation Order shall
constitute the Bankruptcy Court’s approval of each of the foregoing compromises or settlements,
and all other compromises and settlements, provided for in the Plan and the Chapter 11 Cases,

                                                 47
72709057.12
              Case 20-10166-JTD      Doc 1154        Filed 10/29/20    Page 53 of 54




including the Global Settlement. The Bankruptcy Court’s findings shall constitute its
determination that such compromises and settlements are in the best interests of the Debtors, the
Estate, and all Holders of Claims and Equity Interests against the Debtors.

         P.     No Discharge

        As set forth in Bankruptcy Code section 1141(d)(3), the Plan does not grant the Debtors a
discharge. However, notwithstanding the foregoing, except as otherwise provided herein, the rights
afforded pursuant to the Plan and the treatment of all Claims and Equity Interests of any nature
whatsoever, including any interest accrued on such Claims from and after the Filing Date, against
the Debtors or any of their Assets. All Persons and Entities shall be precluded form asserting
against the Debtors, or any of their assets any further Claims or Equity Interests based upon any
act, or omission, transaction, or other activity of any kind or nature that occurred before the
Effective Date, except as otherwise provided in the Plan.

 Dated: October 29, 2020
        Wilmington, Delaware                        Lucky’s Market Parent Company, LLC, et
                                                    al.
                                                    Debtors and Debtors in Possession

                                                    /s/ Andrew T. Pillari
                                                    Andrew T. Pillari
                                                    Chief Financial Officer




                                               48
72709057.12
              Case 20-10166-JTD      Doc 1154      Filed 10/29/20    Page 54 of 54




                                        SCHEDULE A

                                    IDENTIFIED ASSETS

    1. Cash proceeds received prior to, on or after the Effective Date from any of the following
       assets of the Estates:
       A.      Visa/Mastercard Interchange Fee Claims
       B.      Adequate Assurance Utility Deposit
       C.      Remaining Leases
           o Neptune Beach: 0028 – NEP – Neptune Beach, FL
           o Bonita Springs: 0039 – BSP – Bonita Springs, FL (Adv. Pro. 20-50631 with
               Winn-Dixie)
           o Orlando: 0025 – ORL – Orlando, FL
           o Cape Coral: 0059 – CCR – Cape Coral, FL
           o Clearwater: 0062 – CLW – Clearwater, FL
           o Other Stores
                    Tallahassee: 0029 – TAL – Tallahassee, FL
                    Naples: 0024 – NAP – Naples, FL
                    Winter Park: 0045 – WPK – Winter Park, FL
                    East Boca Raton: 0051 – BOC – Boca Raton, FL
                    Jacksonville: 0055 – OKL – Oakleaf, FL
                    North Naples: 0057 – NNP – North Naples, FL
                    Dania Beach: 0058 – DNB – Dania Beach, FL
                    Brandon: 0066 – BTN – Brandon, FL
                    Kendall: 0068 – KEN – Kendall, FL (Miami)
                    Riverview: 0070 – RVW – Riverview, FL

    2. Cash proceeds received prior to the Effective Date from any of the following assets of the
       Estates:
       A. Accounts Receivable collections
       B. Liquor Licenses
                Ann Arbor
                Other
       C. Utility Deposits
       D. Tax Refunds
       E. Holdbacks
       F. Other




72709057.12
